(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 WHOLE WOMAN’S HEALTH ET AL. v. HELLERSTEDT, 

  COMMISSIONER, TEXAS DEPARTMENT OF STATE 

           HEALTH SERVICES, ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

       No. 15–274.     Argued March 2, 2016—Decided June 27, 2016
A “State has a legitimate interest in seeing to it that abortion . . . is
  performed under circumstances that insure maximum safety for the
  patient.” Roe v. Wade, 410 U.S. 113, 150. But “a statute which,
  while furthering [a] valid state interest, has the effect of placing a
  substantial obstacle in the path of a woman’s choice cannot be con-
  sidered a permissible means of serving its legitimate ends,” Planned
  Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833, 877 (plurality
  opinion), and “[u]nnecessary health regulations that have the pur-
  pose or effect of presenting a substantial obstacle to a woman seeking
  an abortion impose an undue burden on the right,” id., at 878.
     In 2013, the Texas Legislature enacted House Bill 2 (H. B. 2),
  which contains the two provisions challenged here. The “admitting-
  privileges requirement” provides that a “physician performing or in-
  ducing an abortion . . . must, on the date [of service], have active ad-
  mitting privileges at a hospital . . . located not further than 30 miles
  from the” abortion facility. The “surgical-center requirement” re-
  quires an “abortion facility” to meet the “minimum standards . . . for
  ambulatory surgical centers” under Texas law. Before the law took
  effect, a group of Texas abortion providers filed the Abbott case, in
  which they lost a facial challenge to the constitutionality of the ad-
  mitting-privileges provision. After the law went into effect, petition-
  ers, another group of abortion providers (including some Abbott
  plaintiffs), filed this suit, claiming that both the admitting-privileges
  and the surgical-center provisions violated the Fourteenth Amend-
  ment, as interpreted in Casey. They sought injunctions preventing
  enforcement of the admitting-privileges provision as applied to physi-
2          WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                                Syllabus

 cians at one abortion facility in McAllen and one in El Paso and pro-
 hibiting enforcement of the surgical-center provision throughout Tex-
 as.
    Based on the parties’ stipulations, expert depositions, and expert
 and other trial testimony, the District Court made extensive findings,
 including, but not limited to: as the admitting-privileges requirement
 began to be enforced, the number of facilities providing abortions
 dropped in half, from about 40 to about 20; this decrease in geograph-
 ical distribution means that the number of women of reproductive
 age living more than 50 miles from a clinic has doubled, the number
 living more than 100 miles away has increased by 150%, the number
 living more than 150 miles away by more than 350%, and the number
 living more than 200 miles away by about 2,800%; the number of fa-
 cilities would drop to seven or eight if the surgical-center provision
 took effect, and those remaining facilities would see a significant in-
 crease in patient traffic; facilities would remain only in five metropol-
 itan areas; before H. B. 2’s passage, abortion was an extremely safe
 procedure with very low rates of complications and virtually no
 deaths; it was also safer than many more common procedures not
 subject to the same level of regulation; and the cost of compliance
 with the surgical-center requirement would most likely exceed $1.5
 million to $3 million per clinic. The court enjoined enforcement of the
 provisions, holding that the surgical-center requirement imposed an
 undue burden on the right of women in Texas to seek previability
 abortions; that, together with that requirement, the admitting-
 privileges requirement imposed an undue burden in the Rio Grande
 Valley, El Paso, and West Texas; and that the provisions together
 created an “impermissible obstacle as applied to all women seeking a
 previability abortion.”
    The Fifth Circuit reversed in significant part. It concluded that res
 judicata barred the District Court from holding the admitting-
 privileges requirement unconstitutional statewide and that res judi-
 cata also barred the challenge to the surgical-center provision. Rea-
 soning that a law is “constitutional if (1) it does not have the purpose
 or effect of placing a substantial obstacle in the path of a woman
 seeking an abortion of a nonviable fetus and (2) it is reasonably relat-
 ed to . . . a legitimate state interest,” the court found that both re-
 quirements were rationally related to a compelling state interest in
 protecting women’s health.
Held:
    1. Petitioners’ constitutional claims are not barred by res judicata.
 Pp. 10–18.
       (a) Res judicata neither bars petitioners’ challenges to the admit-
 ting-privileges requirement nor prevents the Court from awarding fa-
                   Cite as: 579 U. S. ____ (2016)                      3

                              Syllabus

cial relief. The fact that several petitioners had previously brought
the unsuccessful facial challenge in Abbott does not mean that claim
preclusion, the relevant aspect of res judicata, applies. Claim preclu-
sion prohibits “successive litigation of the very same claim,” New
Hampshire v. Maine, 532 U.S. 742, 748, but petitioners’ as-applied
postenforcement challenge and the Abbott plaintiffs’ facial preen-
forcement challenge do not present the same claim. Changed circum-
stances showing that a constitutional harm is concrete may give rise
to a new claim. Abbott rested upon facts and evidence presented be-
fore enforcement of the admitting-privileges requirement began,
when it was unclear how clinics would be affected. This case rests
upon later, concrete factual developments that occurred once en-
forcement started and a significant number of clinics closed.
   Res judicata also does not preclude facial relief here. In addition to
requesting as-applied relief, petitioners asked for other appropriate
relief, and their evidence and arguments convinced the District Court
of the provision’s unconstitutionality across the board. Federal Rule
of Civil Procedure 54(c) provides that a “final judgment should grant
the relief to which each party is entitled, even if the party has not
demanded that relief in its pleadings,” and this Court has held that if
the arguments and evidence show that a statutory provision is un-
constitutional on its face, an injunction prohibiting its enforcement is
“proper,” Citizens United v. Federal Election Comm’n, 558 U.S. 310,
333. Pp. 10–15.
      (b) Claim preclusion also does not bar petitioners’ challenge to
the surgical-center requirement. In concluding that petitioners
should have raised this claim in Abbott, the Fifth Circuit did not take
account of the fact that the surgical-center provision and the admit-
ting-privileges provision are separate provisions with two different
and independent regulatory requirements. Challenges to distinct
regulatory requirements are ordinarily treated as distinct claims.
Moreover, the surgical-center provision’s implementing regulations
had not even been promulgated at the time Abbott was filed, and the
relevant factual circumstances changed between the two suits.
Pp. 16–18.
   2. Both the admitting-privileges and the surgical-center require-
ments place a substantial obstacle in the path of women seeking a
previability abortion, constitute an undue burden on abortion access,
and thus violate the Constitution. Pp. 19–39.
      (a) The Fifth Circuit’s standard of review may be read to imply
that a district court should not consider the existence or nonexistence
of medical benefits when deciding the undue burden question, but
Casey requires courts to consider the burdens a law imposes on abor-
tion access together with the benefits those laws confer, see 505 U. S.,
4            WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                                  Syllabus

    at 887–898. The Fifth Circuit’s test also mistakenly equates the judi-
    cial review applicable to the regulation of a constitutionally protected
    personal liberty with the less strict review applicable to, e.g., econom-
    ic legislation. And the court’s requirement that legislatures resolve
    questions of medical uncertainty is inconsistent with this Court’s
    case law, which has placed considerable weight upon evidence and
    argument presented in judicial proceedings when determining the
    constitutionality of laws regulating abortion procedures. See id., at
    888–894. Explicit legislative findings must be considered, but there
    were no such findings in H. B. 2. The District Court applied the cor-
    rect legal standard here, considering the evidence in the record—
    including expert evidence—and then weighing the asserted benefits
    against the burdens. Pp. 19–21.
         (b) The record contains adequate legal and factual support for
    the District Court’s conclusion that the admitting-privileges require-
    ment imposes an “undue burden” on a woman’s right to choose. The
    requirement’s purpose is to help ensure that women have easy access
    to a hospital should complications arise during an abortion proce-
    dure, but the District Court, relying on evidence showing extremely
    low rates of serious complications before H. B. 2’s passage, found no
    significant health-related problem for the new law to cure. The
    State’s record evidence, in contrast, does not show how the new law
    advanced the State’s legitimate interest in protecting women’s health
    when compared to the prior law, which required providers to have a
    “working arrangement” with doctors who had admitting privileges.
    At the same time, the record evidence indicates that the requirement
    places a “substantial obstacle” in a woman’s path to abortion. The
    dramatic drop in the number of clinics means fewer doctors, longer
    waiting times, and increased crowding. It also means a significant
    increase in the distance women of reproductive age live from an abor-
    tion clinic. Increased driving distances do not always constitute an
    “undue burden,” but they are an additional burden, which, when tak-
    en together with others caused by the closings, and when viewed in
    light of the virtual absence of any health benefit, help support the
    District Court’s “undue burden” conclusion. Pp. 21–28.
         (c) The surgical-center requirement also provides few, if any,
    health benefits for women, poses a substantial obstacle to women
    seeking abortions, and constitutes an “undue burden” on their consti-
    tutional right to do so. Before this requirement was enacted, Texas
    law required abortion facilities to meet a host of health and safety re-
    quirements that were policed by inspections and enforced through
    administrative, civil, and criminal penalties. Record evidence shows
    that the new provision imposes a number of additional requirements
    that are generally unnecessary in the abortion clinic context; that it
                     Cite as: 579 U. S. ____ (2016)                    5

                                Syllabus

  provides no benefit when complications arise in the context of a med-
  ical abortion, which would generally occur after a patient has left the
  facility; that abortions taking place in abortion facilities are safer
  than common procedures that occur in outside clinics not subject to
  Texas’ surgical-center requirements; and that Texas has waived no
  part of the requirement for any abortion clinics as it has done for
  nearly two-thirds of other covered facilities. This evidence, along
  with the absence of any contrary evidence, supports the District
  Court’s conclusions, including its ultimate legal conclusion that re-
  quirement is not necessary. At the same time, the record provides
  adequate evidentiary support for the District Court’s conclusion that
  the requirement places a substantial obstacle in the path of women
  seeking an abortion. The court found that it “strained credulity” to
  think that the seven or eight abortion facilities would be able to meet
  the demand. The Fifth Circuit discounted expert witness Dr. Gross-
  man’s testimony that the surgical-center requirement would cause
  the number of abortions performed by each remaining clinic to in-
  crease by a factor of about 5. But an expert may testify in the “form
  of an opinion” as long as that opinion rests upon “sufficient facts or
  data” and “reliable principles and methods.” Fed. Rule Evid. 702.
  Here, Dr. Grossman’s opinion rested upon his participation, together
  with other university researchers, in research tracking the number of
  facilities providing abortion services, using information from, among
  other things, the state health services department and other public
  sources. The District Court acted within its legal authority in finding
  his testimony admissible. Common sense also suggests that a physi-
  cal facility that satisfies a certain physical demand will generally be
  unable to meet five times that demand without expanding physically
  or otherwise incurring significant costs. And Texas presented no evi-
  dence at trial suggesting that expansion was possible. Finally, the
  District Court’s finding that a currently licensed abortion facility
  would have to incur considerable costs to meet the surgical-center re-
  quirements supports the conclusion that more surgical centers will
  not soon fill the gap left by closed facilities. Pp. 28–36.
       (d) Texas’ three additional arguments are unpersuasive. Pp. 36–
  39.
790 F.3d 563 and 598, reversed and remanded.

   BREYER, J., delivered the opinion of the Court, in which KENNEDY,
GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined. GINSBURG, J., filed a
concurring opinion. THOMAS, J., filed a dissenting opinion. ALITO, J.,
filed a dissenting opinion, in which ROBERTS, C. J., and THOMAS, J.,
joined.
                        Cite as: 579 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–274
                                   _________________


WHOLE WOMAN’S HEALTH, ET AL., PETITIONERS v.

  JOHN HELLERSTEDT, COMMISSIONER, TEXAS 

DEPARTMENT OF STATE HEALTH SERVICES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                                 [June 27, 2016] 


  JUSTICE BREYER delivered the opinion of the Court.
  In Planned Parenthood of Southeastern Pa. v. Casey,
505 U.S. 833, 878 (1992), a plurality of the Court con-
cluded that there “exists” an “undue burden” on a woman’s
right to decide to have an abortion, and consequently a
provision of law is constitutionally invalid, if the “purpose
or effect” of the provision “is to place a substantial obstacle
in the path of a woman seeking an abortion before the
fetus attains viability.” (Emphasis added.) The plurality
added that “[u]nnecessary health regulations that have
the purpose or effect of presenting a substantial obstacle
to a woman seeking an abortion impose an undue burden
on the right.” Ibid.
  We must here decide whether two provisions of Texas’
House Bill 2 violate the Federal Constitution as inter-
preted in Casey. The first provision, which we shall call
the “admitting-privileges requirement,” says that
    “[a] physician performing or inducing an abortion . . .
    must, on the date the abortion is performed or in-
    duced, have active admitting privileges at a hospital
2        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

    that . . . is located not further than 30 miles from the
    location at which the abortion is performed or in-
    duced.” Tex. Health & Safety Code Ann. §171.0031(a)
    (West Cum. Supp. 2015).
This provision amended Texas law that had previously
required an abortion facility to maintain a written protocol
“for managing medical emergencies and the transfer of
patients requiring further emergency care to a hospital.”
38 Tex. Reg. 6546 (2013).
   The second provision, which we shall call the “surgical-
center requirement,” says that
    “the minimum standards for an abortion facility must
    be equivalent to the minimum standards adopted un-
    der [the Texas Health and Safety Code section] for
    ambulatory surgical centers.” Tex. Health & Safety
    Code Ann. §245.010(a).
   We conclude that neither of these provisions offers
medical benefits sufficient to justify the burdens upon
access that each imposes. Each places a substantial ob-
stacle in the path of women seeking a previability abor-
tion, each constitutes an undue burden on abortion access,
Casey, supra, at 878 (plurality opinion), and each violates
the Federal Constitution. Amdt. 14, §1.
                             I

                             A

  In July 2013, the Texas Legislature enacted House Bill
2 (H. B. 2 or Act). In September (before the new law took
effect), a group of Texas abortion providers filed an action
in Federal District Court seeking facial invalidation of
the law’s admitting-privileges provision. In late October,
the District Court granted the injunction.          Planned
Parenthood of Greater Tex. Surgical Health Servs. v. Ab-
bott, 951 F. Supp. 2d 891, 901 (WD Tex. 2013). But three
days later, the Fifth Circuit vacated the injunction,
                  Cite as: 579 U. S. ____ (2016)              3

                      Opinion of the Court

thereby permitting the provision to take effect. Planned
Parenthood of Greater Tex. Surgical Health Servs. v. Ab-
bott, 734 F.3d 406, 419 (2013).
   The Fifth Circuit subsequently upheld the provision,
and set forth its reasons in an opinion released late the
following March. In that opinion, the Fifth Circuit pointed
to evidence introduced in the District Court the previous
October. It noted that Texas had offered evidence de-
signed to show that the admitting-privileges requirement
“will reduce the delay in treatment and decrease health
risk for abortion patients with critical complications,” and
that it would “ ‘screen out’ untrained or incompetent abor-
tion providers.” Planned Parenthood of Greater Tex. Sur-
gical Health Servs. v. Abbott, 748 F.3d 583, 592 (2014)
(Abbott). The opinion also explained that the plaintiffs
had not provided sufficient evidence “that abortion practi-
tioners will likely be unable to comply with the privileges
requirement.” Id., at 598. The court said that all “of the
major Texas cities, including Austin, Corpus Christi,
Dallas, El Paso, Houston, and San Antonio,” would “con-
tinue to have multiple clinics where many physicians will
have or obtain hospital admitting privileges.” Ibid. The
Abbott plaintiffs did not file a petition for certiorari in this
Court.
                             B
   On April 6, one week after the Fifth Circuit’s decision,
petitioners, a group of abortion providers (many of whom
were plaintiffs in the previous lawsuit), filed the present
lawsuit in Federal District Court. They sought an injunc-
tion preventing enforcement of the admitting-privileges
provision as applied to physicians at two abortion facili-
ties, one operated by Whole Woman’s Health in McAllen
and the other operated by Nova Health Systems in El
Paso. They also sought an injunction prohibiting enforce-
ment of the surgical-center provision anywhere in Texas.
4        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

They claimed that the admitting-privileges provision and
the surgical-center provision violated the Constitution’s
Fourteenth Amendment, as interpreted in Casey.
   The District Court subsequently received stipulations
from the parties and depositions from the parties’ experts.
The court conducted a 4-day bench trial. It heard, among
other testimony, the opinions from expert witnesses for
both sides. On the basis of the stipulations, deposi-
tions, and testimony, that court reached the following
conclusions:

  1. Of Texas’ population of more than 25 million people,
“approximately 5.4 million” are “women” of “reproductive
age,” living within a geographical area of “nearly 280,000
square miles.” Whole Woman’s Health v. Lakey, 46
F. Supp. 3d 673, 681 (2014); see App. 244.

  2. “In recent years, the number of abortions reported in
Texas has stayed fairly consistent at approximately 15–
16% of the reported pregnancy rate, for a total number of
approximately 60,000–72,000 legal abortions performed
annually.” 46 F. Supp. 3d, at 681; see App. 238.

  3. Prior to the enactment of H. B. 2, there were more
than 40 licensed abortion facilities in Texas, which “num-
ber dropped by almost half leading up to and in the
wake of enforcement of the admitting-privileges require-
ment that went into effect in late-October 2013.” 46
F. Supp. 3d, at 681; App. 228–231.

   4. If the surgical-center provision were allowed to take
effect, the number of abortion facilities, after September 1,
2014, would be reduced further, so that “only seven fa-
cilities and a potential eighth will exist in Texas.” 46
F. Supp. 3d, at 680; App. 182–183.
                 Cite as: 579 U. S. ____ (2016)            5

                     Opinion of the Court

   5. Abortion facilities “will remain only in Houston,
Austin, San Antonio, and the Dallas/Fort Worth metropol-
itan region.” 46 F. Supp. 3d, at 681; App. 229–230. These
include “one facility in Austin, two in Dallas, one in Fort
Worth, two in Houston, and either one or two in San An-
tonio.” 46 F. Supp. 3d, at 680; App. 229–230.

   6. “Based on historical data pertaining to Texas’s aver-
age number of abortions, and assuming perfectly equal
distribution among the remaining seven or eight provid-
ers, this would result in each facility serving between
7,500 and 10,000 patients per year. Accounting for the
seasonal variations in pregnancy rates and a slightly
unequal distribution of patients at each clinic, it is fore-
seeable that over 1,200 women per month could be vying
for counseling, appointments, and follow-up visits at some
of these facilities.” 46 F. Supp. 3d, at 682; cf. App. 238.

   7. The suggestion “that these seven or eight providers
could meet the demand of the entire state stretches credu-
lity.” 46 F. Supp. 3d, at 682; see App. 238.

   8. “Between November 1, 2012 and May 1, 2014,” that
is, before and after enforcement of the admitting-
privileges requirement, “the decrease in geographical
distribution of abortion facilities” has meant that the
number of women of reproductive age living more than 50
miles from a clinic has doubled (from 800,000 to over 1.6
million); those living more than 100 miles has increased
by 150% (from 400,000 to 1 million); those living more
than 150 miles has increased by more than 350% (from
86,000 to 400,000); and those living more than 200 miles
has increased by about 2,800% (from 10,000 to 290,000).
After September 2014, should the surgical-center re-
quirement go into effect, the number of women of repro-
ductive age living significant distances from an abortion
6        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

provider will increase as follows: 2 million women of re-
productive age will live more than 50 miles from an abor-
tion provider; 1.3 million will live more than 100 miles
from an abortion provider; 900,000 will live more than 150
miles from an abortion provider; and 750,000 more than
200 miles from an abortion provider. 46 F. Supp. 3d, at
681–682; App. 238–242.

  9. The “two requirements erect a particularly high
barrier for poor, rural, or disadvantaged women.” 46
F. Supp. 3d, at 683; cf. App. 363–370.

  10. “The great weight of evidence demonstrates that,
before the act’s passage, abortion in Texas was extremely
safe with particularly low rates of serious complications
and virtually no deaths occurring on account of the proce-
dure.” 46 F. Supp. 3d, at 684; see, e.g., App. 257–259, 538;
see also id., at 200–202, 253–257.

  11. “Abortion, as regulated by the State before the en-
actment of House Bill 2, has been shown to be much safer,
in terms of minor and serious complications, than many
common medical procedures not subject to such intense
regulation and scrutiny.” 46 F. Supp. 3d, at 684; see, e.g.,
App. 223–224 (describing risks in colonoscopies), 254
(discussing risks in vasectomy and endometrial biopsy,
among others), 275–277 (discussing complication rate in
plastic surgery).

  12. “Additionally, risks are not appreciably lowered for
patients who undergo abortions at ambulatory surgical
centers as compared to nonsurgical-center facilities.” 46
F. Supp. 3d, at 684; App. 202–206, 257–259.

 13. “[W]omen will not obtain better care or experience
more frequent positive outcomes at an ambulatory surgi-
                  Cite as: 579 U. S. ____ (2016)            7

                      Opinion of the Court

cal center as compared to a previously licensed facility.”
46 F. Supp. 3d, at 684; App. 202–206.

   14. “[T]here are 433 licensed ambulatory surgical cen-
ters in Texas,” of which “336 . . . are apparently either
‘grandfathered’ or enjo[y] the benefit of a waiver of some or
all” of the surgical-center “requirements.” 46 F. Supp. 3d,
at 680–681; App. 184.

    15. The “cost of coming into compliance” with the
surgical-center requirement “for existing clinics is signifi-
cant,” “undisputedly approach[ing] 1 million dollars,” and
“most likely exceed[ing] 1.5 million dollars,” with “[s]ome
. . . clinics” unable to “comply due to physical size limita-
tions of their sites.” 46 F. Supp. 3d, at 682. The “cost of
acquiring land and constructing a new compliant clinic
will likely exceed three million dollars.” Ibid.

  On the basis of these and other related findings, the
District Court determined that the surgical-center re-
quirement “imposes an undue burden on the right of
women throughout Texas to seek a previability abortion,”
and that the “admitting-privileges requirement, . . . in
conjunction with the ambulatory-surgical-center require-
ment, imposes an undue burden on the right of women in
the Rio Grande Valley, El Paso, and West Texas to seek a
previability abortion.” Id., at 687. The District Court
concluded that the “two provisions” would cause “the
closing of almost all abortion clinics in Texas that were
operating legally in the fall of 2013,” and thereby create a
constitutionally “impermissible obstacle as applied to all
women seeking a previability abortion” by “restricting
access to previously available legal facilities.” Id., at 687–
688. On August 29, 2014, the court enjoined the enforce-
ment of the two provisions. Ibid.
8        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      Opinion of the Court 


                            C

   On October 2, 2014, at Texas’ request, the Court of
Appeals stayed the District Court’s injunction. Whole
Woman’s Health v. Lakey, 769 F.3d 285, 305. Within the
next two weeks, this Court vacated the Court of Appeals’
stay (in substantial part) thereby leaving in effect the
District Court’s injunction against enforcement of the
surgical-center provision and its injunction against en-
forcement of the admitting-privileges requirement as
applied to the McAllen and El Paso clinics. Whole Wom-
an’s Health v. Lakey, 574 U. S. ___ (2014). The Court of
Appeals then heard Texas’ appeal.
   On June 9, 2015, the Court of Appeals reversed the
District Court on the merits. With minor exceptions, it
found both provisions constitutional and allowed them to
take effect. Whole Women’s Health v. Cole, 790 F.3d 563,
567 (per curiam), modified, 790 F.3d 598 (CA5 2015).
Because the Court of Appeals’ decision rests upon alterna-
tive grounds and fact-related considerations, we set forth
its basic reasoning in some detail. The Court of Appeals
concluded:

• The District Court was wrong to hold the admitting-
privileges requirement unconstitutional because (except
for the clinics in McAllen and El Paso) the providers had
not asked them to do so, and principles of res judicata
barred relief. Id., at 580–583.
• Because the providers could have brought their constitu-
tional challenge to the surgical-center provision in their
earlier lawsuit, principles of res judicata also barred that
claim. Id., at 581–583.
• In any event, a state law “regulating previability abor-
tion is constitutional if: (1) it does not have the purpose or
effect of placing a substantial obstacle in the path of a
woman seeking an abortion of a nonviable fetus; and (2) it
is reasonably related to (or designed to further) a legiti-
                   Cite as: 579 U. S. ____ (2016)              9

                       Opinion of the Court

mate state interest.” Id., at 572.
• “[B]oth the admitting privileges requirement and” the
surgical-center requirement “were rationally related to a
legitimate state interest,” namely, “rais[ing] the standard
and quality of care for women seeking abortions and . . .
protect[ing] the health and welfare of women seeking
abortions.” Id., at 584.
• The “[p]laintiffs” failed “to proffer competent evidence
contradicting the legislature’s statement of a legitimate
purpose.” Id., at 585.
• “[T]he district court erred by substituting its own judg-
ment [as to the provisions’ effects] for that of the legisla-
ture, albeit . . . in the name of the undue burden inquiry.”
Id., at 587.
• Holding the provisions unconstitutional on their face is
improper because the plaintiffs had failed to show that
either of the provisions “imposes an undue burden on a
large fraction of women.” Id., at 590.
• The District Court erred in finding that, if the surgical-
center requirement takes effect, there will be too few
abortion providers in Texas to meet the demand. That
factual determination was based upon the finding of one of
plaintiffs’ expert witnesses (Dr. Grossman) that abortion
providers in Texas “ ‘will not be able to go from providing
approximately 14,000 abortions annually, as they currently
are, to providing the 60,000 to 70,000 abortions that are
done each year in Texas once all’ ” of the clinics failing to
meet the surgical-center requirement “ ‘are forced to
close.’ ” Id., at 589–590. But Dr. Grossman’s opinion is (in
the Court of Appeals’ view) “ ‘ipse dixit’ ”; the “ ‘record lacks
any actual evidence regarding the current or future capac-
ity of the eight clinics’ ”; and there is no “evidence in the
record that” the providers that currently meet the surgical-
center requirement “are operating at full capacity or that
they cannot increase capacity.” Ibid.
10       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      Opinion of the Court

  For these and related reasons, the Court of Appeals
reversed the District Court’s holding that the admitting-
privileges requirement is unconstitutional and its holding
that the surgical-center requirement is unconstitutional.
The Court of Appeals upheld in part the District Court’s
more specific holding that the requirements are unconsti-
tutional as applied to the McAllen facility and Dr. Lynn (a
doctor at that facility), but it reversed the District Court’s
holding that the surgical-center requirement is unconsti-
tutional as applied to the facility in El Paso. In respect to
this last claim, the Court of Appeals said that women in El
Paso wishing to have an abortion could use abortion pro-
viders in nearby New Mexico.
                            II
  Before turning to the constitutional question, we must
consider the Court of Appeals’ procedural grounds for
holding that (but for the challenge to the provisions of
H. B. 2 as applied to McAllen and El Paso) petitioners
were barred from bringing their constitutional challenges.
                              A
   Claim Preclusion—Admitting-Privileges Requirement
  The Court of Appeals held that there could be no facial
challenge to the admitting-privileges requirement. Be-
cause several of the petitioners here had previously
brought an unsuccessful facial challenge to that require-
ment (namely, Abbott, 748 F.3d, at 605; see supra, at 2–
3), the Court of Appeals thought that “the principle of res
judicata” applied. 790 F.3d, at 581. The Court of Appeals
also held that res judicata prevented the District Court
from granting facial relief to petitioners, concluding that it
was improper to “facially invalidat[e] the admitting privi-
leges requirement,” because to do so would “gran[t] more
relief than anyone requested or briefed.” Id., at 580. We
hold that res judicata neither bars petitioners’ challenges
                  Cite as: 579 U. S. ____ (2016)           11

                      Opinion of the Court

to the admitting-privileges requirement nor prevents us
from awarding facial relief.
   For one thing, to the extent that the Court of Appeals
concluded that the principle of res judicata bars any facial
challenge to the admitting-privileges requirement, see
ibid., the court misconstrued petitioners’ claims. Petition-
ers did not bring a facial challenge to the admitting-
privileges requirement in this case but instead challenged
that requirement as applied to the clinics in McAllen and
El Paso. The question is whether res judicata bars peti-
tioners’ particular as-applied claims. On this point, the
Court of Appeals concluded that res judicata was no bar,
see 790 F.3d, at 592, and we agree.
   The doctrine of claim preclusion (the here-relevant
aspect of res judicata) prohibits “successive litigation of
the very same claim” by the same parties. New Hamp-
shire v. Maine, 532 U.S. 742, 748 (2001). Petitioners’
postenforcement as-applied challenge is not “the very
same claim” as their preenforcement facial challenge. The
Restatement of Judgments notes that development of new
material facts can mean that a new case and an otherwise
similar previous case do not present the same claim. See
Restatement (Second) of Judgments §24, Comment f
(1980) (“Material operative facts occurring after the deci-
sion of an action with respect to the same subject matter
may in themselves, or taken in conjunction with the ante-
cedent facts, comprise a transaction which may be made
the basis of a second action not precluded by the first”); cf.
id., §20(2) (“A valid and final personal judgment for the
defendant, which rests on the prematurity of the action or
on the plaintiff ’s failure to satisfy a precondition to suit,
does not bar another action by the plaintiff instituted after
the claim has matured, or the precondition has been satis-
fied”); id., §20, Comment k (discussing relationship of this
rule with §24, Comment f ). The Courts of Appeals have
used similar rules to determine the contours of a new
12       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      Opinion of the Court

claim for purposes of preclusion. See, e.g., Morgan v.
Covington, 648 F.3d 172, 178 (CA3 2011) (“[R]es judicata
does not bar claims that are predicated on events that
postdate the filing of the initial complaint”); Ellis v. CCA
of Tenn. LLC, 650 F.3d 640, 652 (CA7 2011); Bank of
N. Y. v. First Millennium, Inc., 607 F.3d 905, 919 (CA2
2010); Smith v. Potter, 513 F.3d 781, 783 (CA7 2008);
Rawe v. Liberty Mut. Fire Ins. Co., 462 F.3d 521, 529
(CA6 2006); Manning v. Auburn, 953 F.2d 1355, 1360
(CA11 1992). The Restatement adds that, where “im-
portant human values—such as the lawfulness of continu-
ing personal disability or restraint—are at stake, even a
slight change of circumstances may afford a sufficient
basis for concluding that a second action may be brought.”
§24, Comment f; see Bucklew v. Lombardi, 783 F.3d 1120,
1127 (CA8 2015) (allowing as-applied challenge to exe-
cution method to proceed notwithstanding prior facial
challenge).
   We find this approach persuasive. Imagine a group of
prisoners who claim that they are being forced to drink
contaminated water. These prisoners file suit against the
facility where they are incarcerated. If at first their suit is
dismissed because a court does not believe that the harm
would be severe enough to be unconstitutional, it would
make no sense to prevent the same prisoners from bring-
ing a later suit if time and experience eventually showed
that prisoners were dying from contaminated water. Such
circumstances would give rise to a new claim that the
prisoners’ treatment violates the Constitution. Factual
developments may show that constitutional harm, which
seemed too remote or speculative to afford relief at the
time of an earlier suit, was in fact indisputable. In our
view, such changed circumstances will give rise to a new
constitutional claim. This approach is sensible, and it is
consistent with our precedent. See Abie State Bank v.
Bryan, 282 U.S. 765, 772 (1931) (where “suit was brought
                  Cite as: 579 U. S. ____ (2016)            13

                      Opinion of the Court

immediately upon the enactment of the law,” “decision
sustaining the law cannot be regarded as precluding a
subsequent suit for the purpose of testing [its] validity . . .
in the lights of the later actual experience”); cf. Lawlor v.
National Screen Service Corp., 349 U.S. 322, 328 (1955)
(judgment that “precludes recovery on claims arising prior
to its entry” nonetheless “cannot be given the effect of
extinguishing claims which did not even then exist”);
United States v. Carolene Products Co., 304 U.S. 144, 153
(1938) (“[T]he constitutionality of a statute predicated
upon the existence of a particular state of facts may be
challenged by showing to the court that those facts have
ceased to exist”); Nashville, C. & St. L. R. Co. v. Walters,
294 U.S. 405, 415 (1935) (“A statute valid as to one set of
facts may be invalid as to another. A statute valid when
enacted may become invalid by change in the conditions to
which it is applied” (footnote omitted)); Third Nat. Bank of
Louisville v. Stone 174 U.S. 432, 434 (1899) (“A question
cannot be held to have been adjudged before an issue on
the subject could possibly have arisen”). JUSTICE ALITO’s
dissenting opinion is simply wrong that changed circum-
stances showing that a challenged law has an unconstitu-
tional effect can never give rise to a new claim. See post,
at 14–15 (hereinafter the dissent).
   Changed circumstances of this kind are why the claim
presented in Abbott is not the same claim as petitioners’
claim here. The claims in both Abbott and the present
case involve “important human values.” Restatement
(Second) of Judgments §24, Comment f. We are concerned
with H. B. 2’s “effect . . . on women seeking abortions.”
Post, at 30 (ALITO, J., dissenting). And that effect has
changed dramatically since petitioners filed their first
lawsuit. Abbott rested on facts and evidence presented to
the District Court in October 2013. 748 F.3d, at 599,
n. 14 (declining to “consider any arguments” based on
“developments since the conclusion of the bench trial”).
14       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

Petitioners’ claim in this case rests in significant part
upon later, concrete factual developments. Those devel-
opments matter. The Abbott plaintiffs brought their facial
challenge to the admitting-privileges requirement prior to
its enforcement—before many abortion clinics had closed
and while it was still unclear how many clinics would be
affected. Here, petitioners bring an as-applied challenge
to the requirement after its enforcement—and after a large
number of clinics have in fact closed. The postenforcement
consequences of H. B. 2 were unknowable before it went
into effect. The Abbott court itself recognized that “[l]ater
as-applied challenges can always deal with subsequent,
concrete constitutional issues.” Id., at 589. And the Court
of Appeals in this case properly decided that new evidence
presented by petitioners had given rise to a new claim and
that petitioners’ as-applied challenges are not precluded.
See 790 F.3d, at 591 (“We now know with certainty that
the non-[surgical-center] abortion facilities have actually
closed and physicians have been unable to obtain admit-
ting privileges after diligent effort”).
   When individuals claim that a particular statute will
produce serious constitutionally relevant adverse conse-
quences before they have occurred—and when the courts
doubt their likely occurrence—the factual difference that
those adverse consequences have in fact occurred can
make all the difference. Compare the Fifth Circuit’s opin-
ion in the earlier case, Abbott, supra, at 598 (“All of the
major Texas cities . . . continue to have multiple clinics
where many physicians will have or obtain hospital admit-
ting privileges”), with the facts found in this case, 46
F. Supp. 3d, at 680 (the two provisions will leave Texas
with seven or eight clinics). The challenge brought in this
case and the one in Abbott are not the “very same claim,”
and the doctrine of claim preclusion consequently does
not bar a new challenge to the constitutionality of the
admitting-privileges requirement. New Hampshire v. Maine,
                  Cite as: 579 U. S. ____ (2016)            15

                      Opinion of the Court
532 U.S., at 748. That the litigants in Abbott did not seek
review in this Court, as the dissent suggests they should
have done, see post, at 10, does not prevent them from
seeking review of new claims that have arisen after Abbott
was decided. In sum, the Restatement, cases from the
Courts of Appeals, our own precedent, and simple logic
combine to convince us that res judicata does not bar this
claim.
   The Court of Appeals also concluded that the award of
facial relief was precluded by principles of res judicata.
790 F.3d, at 581. The court concluded that the District
Court should not have “granted more relief than anyone
requested or briefed.” Id., at 580. But in addition to
asking for as-applied relief, petitioners asked for “such
other and further relief as the Court may deem just, proper,
and equitable.” App. 167. Their evidence and argu-
ments convinced the District Court that the provision was
unconstitutional across the board. The Federal Rules of
Civil Procedure state that (with an exception not relevant
here) a “final judgment should grant the relief to which
each party is entitled, even if the party has not demanded
that relief in its pleadings.” Rule 54(c). And we have held
that, if the arguments and evidence show that a statutory
provision is unconstitutional on its face, an injunction
prohibiting its enforcement is “proper.” Citizens United v.
Federal Election Comm’n, 558 U.S. 310, 333 (2010); see
ibid. (in “the exercise of its judicial responsibility” it may
be “necessary . . . for the Court to consider the facial valid-
ity” of a statute, even though a facial challenge was not
brought); cf. Fallon, As-Applied and Facial Challenges and
Third-Party Standing, 113 Harv. L. Rev. 1321, 1339 (2000)
(“[O]nce a case is brought, no general categorical line bars
a court from making broader pronouncements of invalidity
in properly ‘as-applied’ cases”). Nothing prevents this
Court from awarding facial relief as the appropriate rem-
edy for petitioners’ as-applied claims.
16       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

                              B
     Claim Preclusion—Surgical-Center Requirement
  The Court of Appeals also held that claim preclusion
barred petitioners from contending that the surgical-
center requirement is unconstitutional. 790 F.3d, at 583.
Although it recognized that petitioners did not bring this
claim in Abbott, it believed that they should have done so.
The court explained that petitioners’ constitutional chal-
lenge to the surgical-center requirement and the chal-
lenge to the admitting-privileges requirement mounted in
Abbott
     “arise from the same ‘transactio[n] or series of con-
     nected transactions.’ . . . The challenges involve the
     same parties and abortion facilities; the challenges
     are governed by the same legal standards; the provi-
     sions at issue were enacted at the same time as part
     of the same act; the provisions were motivated by a
     common purpose; the provisions are administered by
     the same state officials; and the challenges form a
     convenient trial unit because they rely on a common
     nucleus of operative facts.” 790 F.3d, at 581.
For all these reasons, the Court of Appeals held petition-
ers’ challenge to H. B. 2’s surgical-center requirement was
precluded.
  The Court of Appeals failed, however, to take account of
meaningful differences. The surgical-center provision and
the admitting-privileges provision are separate, distinct
provisions of H. B. 2. They set forth two different, inde-
pendent requirements with different enforcement dates.
This Court has never suggested that challenges to two
different statutory provisions that serve two different
functions must be brought in a single suit. And lower
courts normally treat challenges to distinct regulatory
requirements as “separate claims,” even when they are
part of one overarching “[g]overnment regulatory scheme.”
                 Cite as: 579 U. S. ____ (2016)          17

                     Opinion of the Court

18 C. Wright, A. Miller, & E. Cooper, Federal Practice and
Procedure §4408, p. 52 (2d ed. 2002, Supp. 2015); see
Hamilton’s Bogarts, Inc. v. Michigan, 501 F.3d 644, 650
(CA6 2007).
   That approach makes sense. The opposite approach
adopted by the Court of Appeals would require treating
every statutory enactment as a single transaction which a
given party would only be able to challenge one time, in
one lawsuit, in order to avoid the effects of claim preclu-
sion. Such a rule would encourage a kitchen-sink ap-
proach to any litigation challenging the validity of stat-
utes. That outcome is less than optimal—not only for
litigants, but for courts.
   There are other good reasons why petitioners should not
have had to bring their challenge to the surgical-center
provision at the same time they brought their first suit.
The statute gave the Texas Department of State Health
Services authority to make rules implementing the surgical-
center requirement. H. B. 2, §11(a), App. to Pet. for
Cert. 201a. At the time petitioners filed Abbott, that state
agency had not yet issued any such rules. Cf. EPA v.
Brown, 431 U.S. 99, 104 (1977) (per curiam); 13B Wright,
supra, §3532.6, at 629 (3d ed. 2008) (most courts will not
“undertake review before rules have been adopted”); Natu-
ral Resources Defense Council, Inc. v. EPA, 859 F.2d 156,
204 (CADC 1988).
   Further, petitioners might well have expected that those
rules when issued would contain provisions grandfather-
ing some then-existing abortion facilities and granting full
or partial waivers to others. After all, more than three
quarters of non-abortion-related surgical centers had
benefited from that kind of provision. See 46 F. Supp. 3d,
at 680–681 (336 of 433 existing Texas surgical centers
have been grandfathered or otherwise enjoy a waiver of
some of the surgical-center requirements); see also App.
299–302, 443–447, 468–469.
18       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

   Finally, the relevant factual circumstances changed
between Abbott and the present lawsuit, as we previously
described. See supra, at 14–15.
   The dissent musters only one counterargument. Accord-
ing to the dissent, if statutory provisions “impos[e] the
same kind of burden . . . on the same kind of right” and
have mutually reinforcing effects, “it is evident that” they
are “part of the same transaction” and must be challenged
together. Post, at 20, 22. But for the word “evident,” the
dissent points to no support for this conclusion, and we
find it unconvincing. Statutes are often voluminous, with
many related, yet distinct, provisions. Plaintiffs, in order
to preserve their claims, need not challenge each such
provision of, say, the USA PATRIOT Act, the Bipartisan
Campaign Reform Act of 2002, the National Labor Rela-
tions Act, the Clean Water Act, the Antiterrorism and
Effective Death Penalty Act of 1996, or the Patient Protec-
tion and Affordable Care Act in their first lawsuit.
   For all of these reasons, we hold that the petitioners did
not have to bring their challenge to the surgical-center
provision when they challenged the admitting-privileges
provision in Abbott. We accordingly hold that the doctrine
of claim preclusion does not prevent them from bringing
that challenge now.
                        *      *    *
  None of petitioners’ claims are barred by res judicata.
Five experts in civil procedure argued, in a brief support-
ing petitioners’ request for certiorari, that “the panel’s
procedural ruling is so clearly incorrect” that there was no
reason to decline review. Brief for Professor Michael Dorf
et al. as Amici Curiae 22. For all of the reasons described
above, we agree that the Court of Appeals’ procedural
ruling was incorrect. We consequently proceed to consider
the merits of petitioners’ claims.
                  Cite as: 579 U. S. ____ (2016)           19

                      Opinion of the Court

                              III
                Undue Burden—Legal Standard
   We begin with the standard, as described in Casey. We
recognize that the “State has a legitimate interest in
seeing to it that abortion, like any other medical proce-
dure, is performed under circumstances that insure max-
imum safety for the patient.” Roe v. Wade, 410 U.S. 113,
150 (1973). But, we added, “a statute which, while fur-
thering [a] valid state interest, has the effect of placing a
substantial obstacle in the path of a woman’s choice can-
not be considered a permissible means of serving its legit-
imate ends.” Casey, 505 U.S., at 877 (plurality opinion).
Moreover, “[u]nnecessary health regulations that have the
purpose or effect of presenting a substantial obstacle to a
woman seeking an abortion impose an undue burden on
the right.” Id., at 878.
   The Court of Appeals wrote that a state law is “constitu-
tional if: (1) it does not have the purpose or effect of plac-
ing a substantial obstacle in the path of a woman seeking
an abortion of a nonviable fetus; and (2) it is reasonably
related to (or designed to further) a legitimate state inter-
est.” 790 F.3d, at 572. The Court of Appeals went on to
hold that “the district court erred by substituting its own
judgment for that of the legislature” when it conducted its
“undue burden inquiry,” in part because “medical uncer-
tainty underlying a statute is for resolution by legisla-
tures, not the courts.” Id., at 587 (citing Gonzales v.
Carhart, 550 U.S. 124, 163 (2007)).
   The Court of Appeals’ articulation of the relevant stand-
ard is incorrect. The first part of the Court of Appeals’ test
may be read to imply that a district court should not con-
sider the existence or nonexistence of medical benefits
when considering whether a regulation of abortion consti-
tutes an undue burden. The rule announced in Casey,
however, requires that courts consider the burdens a law
imposes on abortion access together with the benefits
20       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      Opinion of the Court

those laws confer. See 505 U.S., at 887–898 (opinion of
the Court) (performing this balancing with respect to a
spousal notification provision); id., at 899–901 (joint opin-
ion of O’Connor, KENNEDY, and Souter, JJ.) (same balanc-
ing with respect to a parental notification provision). And
the second part of the test is wrong to equate the judicial
review applicable to the regulation of a constitutionally
protected personal liberty with the less strict review appli-
cable where, for example, economic legislation is at issue.
See, e.g., Williamson v. Lee Optical of Okla., Inc., 348 U.S.
483, 491 (1955). The Court of Appeals’ approach simply
does not match the standard that this Court laid out in
Casey, which asks courts to consider whether any burden
imposed on abortion access is “undue.”
  The statement that legislatures, and not courts, must
resolve questions of medical uncertainty is also incon-
sistent with this Court’s case law. Instead, the Court,
when determining the constitutionality of laws regulating
abortion procedures, has placed considerable weight upon
evidence and argument presented in judicial proceedings.
In Casey, for example, we relied heavily on the District
Court’s factual findings and the research-based submis-
sions of amici in declaring a portion of the law at issue
unconstitutional. 505 U.S., at 888–894 (opinion of the
Court) (discussing evidence related to the prevalence of
spousal abuse in determining that a spousal notification
provision erected an undue burden to abortion access).
And, in Gonzales the Court, while pointing out that we
must review legislative “factfinding under a deferential
standard,” added that we must not “place dispositive
weight” on those “findings.” 550 U.S., at 165. Gonzales
went on to point out that the “Court retains an independ-
ent constitutional duty to review factual findings where
constitutional rights are at stake.” Ibid. (emphasis added).
Although there we upheld a statute regulating abortion,
we did not do so solely on the basis of legislative findings
                  Cite as: 579 U. S. ____ (2016)            21

                      Opinion of the Court

explicitly set forth in the statute, noting that “evidence
presented in the District Courts contradicts” some of the
legislative findings. Id., at 166. In these circumstances,
we said, “[u]ncritical deference to Congress’ factual find-
ings . . . is inappropriate.” Ibid.
   Unlike in Gonzales, the relevant statute here does not
set forth any legislative findings. Rather, one is left to
infer that the legislature sought to further a constitution-
ally acceptable objective (namely, protecting women’s
health). Id., at 149–150. For a district court to give signif-
icant weight to evidence in the judicial record in these
circumstances is consistent with this Court’s case law. As
we shall describe, the District Court did so here. It did not
simply substitute its own judgment for that of the legisla-
ture. It considered the evidence in the record—including
expert evidence, presented in stipulations, depositions,
and testimony. It then weighed the asserted benefits
against the burdens. We hold that, in so doing, the Dis-
trict Court applied the correct legal standard.
                             IV
    Undue Burden—Admitting-Privileges Requirement
  Turning to the lower courts’ evaluation of the evidence,
we first consider the admitting-privileges requirement.
Before the enactment of H. B. 2, doctors who provided
abortions were required to “have admitting privileges or
have a working arrangement with a physician(s) who has
admitting privileges at a local hospital in order to ensure
the necessary back up for medical complications.” Tex.
Admin. Code, tit. 25, §139.56 (2009) (emphasis added).
The new law changed this requirement by requiring that a
“physician performing or inducing an abortion . . . must,
on the date the abortion is performed or induced, have
active admitting privileges at a hospital that . . . is located
not further than 30 miles from the location at which the
abortion is performed or induced.” Tex. Health & Safety
22      WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

Code Ann. §171.0031(a). The District Court held that the
legislative change imposed an “undue burden” on a wom-
an’s right to have an abortion. We conclude that there is
adequate legal and factual support for the District Court’s
conclusion.
  The purpose of the admitting-privileges requirement is
to help ensure that women have easy access to a hospital
should complications arise during an abortion procedure.
Brief for Respondents 32–37. But the District Court found
that it brought about no such health-related benefit. The
court found that “[t]he great weight of evidence demon-
strates that, before the act’s passage, abortion in Texas
was extremely safe with particularly low rates of serious
complications and virtually no deaths occurring on ac-
count of the procedure.” 46 F. Supp. 3d, at 684. Thus,
there was no significant health-related problem that the
new law helped to cure.
  The evidence upon which the court based this conclusion
included, among other things:

• A collection of at least five peer-reviewed studies on
abortion complications in the first trimester, showing that
the highest rate of major complications—including those
complications requiring hospital admission—was less than
one-quarter of 1%. See App. 269–270.
• Figures in three peer-reviewed studies showing that the
highest complication rate found for the much rarer second
trimester abortion was less than one-half of 1% (0.45% or
about 1 out of about 200). Id., at 270.
• Expert testimony to the effect that complications rarely
require hospital admission, much less immediate transfer
to a hospital from an outpatient clinic. Id., at 266–267
(citing a study of complications occurring within six weeks
after 54,911 abortions that had been paid for by the fee-
for-service California Medicaid Program finding that the
incidence of complications was 2.1%, the incidence of
                 Cite as: 579 U. S. ____ (2016)          23

                     Opinion of the Court

complications requiring hospital admission was 0.23%,
and that of the 54,911 abortion patients included in the
study, only 15 required immediate transfer to the hospital
on the day of the abortion).
• Expert testimony stating that “it is extremely unlikely
that a patient will experience a serious complication at the
clinic that requires emergent hospitalization” and “in the
rare case in which [one does], the quality of care that the
patient receives is not affected by whether the abortion
provider has admitting privileges at the hospital.” Id., at
381.
• Expert testimony stating that in respect to surgical
abortion patients who do suffer complications requiring
hospitalization, most of these complications occur in the
days after the abortion, not on the spot. See id., at 382;
see also id., at 267.
• Expert testimony stating that a delay before the onset of
complications is also expected for medical abortions, as
“abortifacient drugs take time to exert their effects, and
thus the abortion itself almost always occurs after the
patient has left the abortion facility.” Id., at 278.
• Some experts added that, if a patient needs a hospital in
the day or week following her abortion, she will likely seek
medical attention at the hospital nearest her home. See,
e.g., id., at 153.

  We have found nothing in Texas’ record evidence that
shows that, compared to prior law (which required a
“working arrangement” with a doctor with admitting
privileges), the new law advanced Texas’ legitimate inter-
est in protecting women’s health.
  We add that, when directly asked at oral argument
whether Texas knew of a single instance in which the new
requirement would have helped even one woman obtain
better treatment, Texas admitted that there was no evi-
dence in the record of such a case. See Tr. of Oral Arg. 47.
24       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

This answer is consistent with the findings of the other
Federal District Courts that have considered the health
benefits of other States’ similar admitting-privileges laws.
See Planned Parenthood of Wis., Inc. v. Van Hollen, 94
F. Supp. 3d 949, 953 (WD Wis. 2015), aff ’d sub nom.
Planned Parenthood of Wis., Inc. v. Schimel, 806 F.3d 908
(CA7 2015); Planned Parenthood Southeast, Inc. v.
Strange, 33 F. Supp. 3d 1330, 1378 (MD Ala. 2014).
   At the same time, the record evidence indicates that the
admitting-privileges requirement places a “substantial
obstacle in the path of a woman’s choice.” Casey, 505
U.S., at 877 (plurality opinion). The District Court found,
as of the time the admitting-privileges requirement began
to be enforced, the number of facilities providing abortions
dropped in half, from about 40 to about 20. 46
F. Supp. 3d, at 681. Eight abortion clinics closed in the
months leading up to the requirement’s effective date. See
App. 229–230; cf. Brief for Planned Parenthood Federation
of America et al. as Amici Curiae 14 (noting that abortion
facilities in Waco, San Angelo, and Midland no longer
operate because Planned Parenthood is “unable to find
local physicians in those communities with privileges who
are willing to provide abortions due to the size of those
communities and the hostility that abortion providers
face”). Eleven more closed on the day the admitting-
privileges requirement took effect. See App. 229–230; Tr.
of Oral Arg. 58.
   Other evidence helps to explain why the new require-
ment led to the closure of clinics. We read that other
evidence in light of a brief filed in this Court by the Soci-
ety of Hospital Medicine. That brief describes the undis-
puted general fact that “hospitals often condition admit-
ting privileges on reaching a certain number of admissions
per year.” Brief for Society of Hospital Medicine et al. as
Amici Curiae 11. Returning to the District Court record,
we note that, in direct testimony, the president of Nova
                 Cite as: 579 U. S. ____ (2016)           25

                     Opinion of the Court

Health Systems, implicitly relying on this general fact,
pointed out that it would be difficult for doctors regularly
performing abortions at the El Paso clinic to obtain admit-
ting privileges at nearby hospitals because “[d]uring the
past 10 years, over 17,000 abortion procedures were per-
formed at the El Paso clinic [and n]ot a single one of those
patients had to be transferred to a hospital for emergency
treatment, much less admitted to the hospital.” App. 730.
In a word, doctors would be unable to maintain admitting
privileges or obtain those privileges for the future, because
the fact that abortions are so safe meant that providers
were unlikely to have any patients to admit.
   Other amicus briefs filed here set forth without dispute
other common prerequisites to obtaining admitting privi-
leges that have nothing to do with ability to perform medi-
cal procedures. See Brief for Medical Staff Professionals
as Amici Curiae 20–25 (listing, for example, requirements
that an applicant has treated a high number of patients in
the hospital setting in the past year, clinical data re-
quirements, residency requirements, and other discretion-
ary factors); see also Brief for American College of Obste-
tricians and Gynecologists et al. as Amici Curiae 16
(ACOG Brief) (“[S]ome academic hospitals will only allow
medical staff membership for clinicians who also . . . ac-
cept faculty appointments”). Again, returning to the
District Court record, we note that Dr. Lynn of the
McAllen clinic, a veteran obstetrics and gynecology doctor
who estimates that he has delivered over 15,000 babies in
his 38 years in practice was unable to get admitting privi-
leges at any of the seven hospitals within 30 miles of his
clinic. App. 390–394. He was refused admitting privileges
at a nearby hospital for reasons, as the hospital wrote,
“not based on clinical competence considerations.” Id., at
393–394 (emphasis deleted). The admitting-privileges
requirement does not serve any relevant credentialing
function.
26       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

   In our view, the record contains sufficient evidence that
the admitting-privileges requirement led to the closure of
half of Texas’ clinics, or thereabouts. Those closures
meant fewer doctors, longer waiting times, and increased
crowding. Record evidence also supports the finding that
after the admitting-privileges provision went into effect,
the “number of women of reproductive age living in a
county . . . more than 150 miles from a provider increased
from approximately 86,000 to 400,000 . . . and the number
of women living in a county more than 200 miles from a
provider from approximately 10,000 to 290,000.” 46
F. Supp. 3d, at 681. We recognize that increased driving
distances do not always constitute an “undue burden.”
See Casey, 505 U.S., at 885–887 (joint opinion of
O’Connor, KENNEDY, and Souter, JJ.). But here, those
increases are but one additional burden, which, when
taken together with others that the closings brought
about, and when viewed in light of the virtual absence of
any health benefit, lead us to conclude that the record
adequately supports the District Court’s “undue burden”
conclusion. Cf. id., at 895 (opinion of the Court) (finding
burden “undue” when requirement places “substantial
obstacle to a woman’s choice” in “a large fraction of the
cases in which” it “is relevant”).
   The dissent’s only argument why these clinic closures,
as well as the ones discussed in Part V, infra, may not
have imposed an undue burden is this: Although “H. B. 2
caused the closure of some clinics,” post, at 26 (emphasis
added), other clinics may have closed for other reasons (so
we should not “actually count” the burdens resulting from
those closures against H. B. 2), post, at 30–31. But peti-
tioners satisfied their burden to present evidence of causa-
tion by presenting direct testimony as well as plausible
inferences to be drawn from the timing of the clinic clo-
sures. App. 182–183, 228–231. The District Court credited
that evidence and concluded from it that H. B. 2 in fact
                  Cite as: 579 U. S. ____ (2016)           27

                      Opinion of the Court

led to the clinic closures. 46 F. Supp. 3d, at 680–681. The
dissent’s speculation that perhaps other evidence, not
presented at trial or credited by the District Court, might
have shown that some clinics closed for unrelated reasons
does not provide sufficient ground to disturb the District
Court’s factual finding on that issue.
   In the same breath, the dissent suggests that one bene-
fit of H. B. 2’s requirements would be that they might
“force unsafe facilities to shut down.” Post, at 26. To
support that assertion, the dissent points to the Kermit
Gosnell scandal. Gosnell, a physician in Pennsylvania,
was convicted of first-degree murder and manslaughter.
He “staffed his facility with unlicensed and indifferent
workers, and then let them practice medicine unsuper-
vised” and had “[d]irty facilities; unsanitary instruments;
an absence of functioning monitoring and resuscitation
equipment; the use of cheap, but dangerous, drugs; illegal
procedures; and inadequate emergency access for when
things inevitably went wrong.” Report of Grand Jury
in No. 0009901–2008 (1st Jud. Dist. Pa., Jan. 14,
2011), p. 24, online at http://www.phila.gov/districtattorney/
pdfs/grandjurywomensmedical.pdf         (as    last    visited
June 24, 2016). Gosnell’s behavior was terribly wrong.
But there is no reason to believe that an extra layer
of regulation would have affected that behavior. Deter-
mined wrongdoers, already ignoring existing stat-
utes and safety measures, are unlikely to be convinced to
adopt safe practices by a new overlay of regulations.
Regardless, Gosnell’s deplorable crimes could escape
detection only because his facility went uninspected for
more than 15 years. Id., at 20. Pre-existing Texas law
already contained numerous detailed regulations covering
abortion facilities, including a requirement that facilities
be inspected at least annually. See infra, at 28 (describing
those regulations). The record contains nothing to suggest
that H. B. 2 would be more effective than pre-existing
28       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

Texas law at deterring wrongdoers like Gosnell from
criminal behavior.
                               V
        Undue Burden—Surgical-Center Requirement
   The second challenged provision of Texas’ new law sets
forth the surgical-center requirement. Prior to enactment
of the new requirement, Texas law required abortion
facilities to meet a host of health and safety requirements.
Under those pre-existing laws, facilities were subject to
annual reporting and recordkeeping requirements, see
Tex. Admin. Code, tit. 25, §§139.4, 139.5, 139.55, 139.58; a
quality assurance program, see §139.8; personnel policies
and staffing requirements, see §§139.43, 139.46; physical
and environmental requirements, see §139.48; infection
control standards, see §139.49; disclosure requirements,
see §139.50; patient-rights standards, see §139.51; and
medical- and clinical-services standards, see §139.53,
including anesthesia standards, see §139.59. These re-
quirements are policed by random and announced inspec-
tions, at least annually, see §§139.23, 139.31; Tex. Health
& Safety Code Ann. §245.006(a) (West 2010), as well as
administrative penalties, injunctions, civil penalties,
and criminal penalties for certain violations, see Tex.
Admin. Code, tit. 25, §139.33; Tex. Health & Safety Code
Ann. §245.011 (criminal penalties for certain reporting
violations).
   H. B. 2 added the requirement that an “abortion facility”
meet the “minimum standards . . . for ambulatory surgical
centers” under Texas law. §245.010(a) (West Cum. Supp.
2015). The surgical-center regulations include, among
other things, detailed specifications relating to the size of
the nursing staff, building dimensions, and other building
requirements. The nursing staff must comprise at least
“an adequate number of [registered nurses] on duty to
meet the following minimum staff requirements: director
                   Cite as: 579 U. S. ____ (2016)             29

                       Opinion of the Court

of the department (or designee), and supervisory and staff
personnel for each service area to assure the immediate
availability of [a registered nurse] for emergency care or
for any patient when needed,” Tex. Admin. Code, tit. 25,
§135.15(a)(3) (2016), as well as “a second individual on
duty on the premises who is trained and currently certi-
fied in basic cardiac life support until all patients have
been discharged from the facility” for facilities that pro-
vide moderate sedation, such as most abortion facilities,
§135.15(b)(2)(A). Facilities must include a full surgical
suite with an operating room that has “a clear floor area of
at least 240 square feet” in which “[t]he minimum clear
dimension between built-in cabinets, counters, and shelves
shall be 14 feet.” §135.52(d)(15)(A). There must be a
preoperative patient holding room and a postoperative
recovery suite. The former “shall be provided and ar-
ranged in a one-way traffic pattern so that patients enter-
ing from outside the surgical suite can change, gown, and
move directly into the restricted corridor of the surgical
suite,” §135.52(d)(10)(A), and the latter “shall be arranged
to provide a one-way traffic pattern from the restricted
surgical corridor to the postoperative recovery suite, and
then to the extended observation rooms or discharge,”
§135.52(d)(9)(A). Surgical centers must meet numerous
other spatial requirements, see generally §135.52, includ-
ing specific corridor widths, §135.52(e)(1)(B)(iii). Surgical
centers must also have an advanced heating, ventilation,
and air conditioning system, §135.52(g)(5), and must
satisfy particular piping system and plumbing require-
ments, §135.52(h). Dozens of other sections list additional
requirements that apply to surgical centers. See generally
§§135.1–135.56.
   There is considerable evidence in the record supporting
the District Court’s findings indicating that the statutory
provision requiring all abortion facilities to meet all surgical-
center standards does not benefit patients and is not
30       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

necessary. The District Court found that “risks are not
appreciably lowered for patients who undergo abortions at
ambulatory surgical centers as compared to nonsurgical-
center facilities.” 46 F. Supp. 3d, at 684. The court added
that women “will not obtain better care or experience more
frequent positive outcomes at an ambulatory surgical
center as compared to a previously licensed facility.” Ibid.
And these findings are well supported.
   The record makes clear that the surgical-center re-
quirement provides no benefit when complications arise in
the context of an abortion produced through medication.
That is because, in such a case, complications would al-
most always arise only after the patient has left the facil-
ity. See supra, at 23; App. 278. The record also contains
evidence indicating that abortions taking place in an
abortion facility are safe—indeed, safer than numerous
procedures that take place outside hospitals and to which
Texas does not apply its surgical-center requirements.
See, e.g., id., at 223–224, 254, 275–279. The total number
of deaths in Texas from abortions was five in the period
from 2001 to 2012, or about one every two years (that is to
say, one out of about 120,000 to 144,000 abortions). Id., at
272. Nationwide, childbirth is 14 times more likely than
abortion to result in death, ibid., but Texas law allows a
midwife to oversee childbirth in the patient’s own home.
Colonoscopy, a procedure that typically takes place outside
a hospital (or surgical center) setting, has a mortality rate
10 times higher than an abortion. Id., at 276–277; see
ACOG Brief 15 (the mortality rate for liposuction, another
outpatient procedure, is 28 times higher than the mortal-
ity rate for abortion). Medical treatment after an incom-
plete miscarriage often involves a procedure identical to
that involved in a nonmedical abortion, but it often takes
place outside a hospital or surgical center. App. 254; see
ACOG Brief 14 (same). And Texas partly or wholly grand-
fathers (or waives in whole or in part the surgical-center
                  Cite as: 579 U. S. ____ (2016)           31

                      Opinion of the Court

requirement for) about two-thirds of the facilities to which
the surgical-center standards apply. But it neither grand-
fathers nor provides waivers for any of the facilities that
perform abortions. 46 F. Supp. 3d, at 680–681; see App.
184. These facts indicate that the surgical-center provi-
sion imposes “a requirement that simply is not based on
differences” between abortion and other surgical proce-
dures “that are reasonably related to” preserving women’s
health, the asserted “purpos[e] of the Act in which it is
found.” Doe, 410 U.S., at 194 (quoting Morey v. Doud, 354
U.S. 457, 465 (1957); internal quotation marks omitted).
  Moreover, many surgical-center requirements are inap-
propriate as applied to surgical abortions. Requiring
scrub facilities; maintaining a one-way traffic pattern
through the facility; having ceiling, wall, and floor fin-
ishes; separating soiled utility and sterilization rooms; and
regulating air pressure, filtration, and humidity control
can help reduce infection where doctors conduct proce-
dures that penetrate the skin. App. 304. But abortions
typically involve either the administration of medicines or
procedures performed through the natural opening of the
birth canal, which is itself not sterile. See id., at 302–303.
Nor do provisions designed to safeguard heavily sedated
patients (unable to help themselves) during fire emergen-
cies, see Tex. Admin. Code, tit. 25, §135.41; App. 304,
provide any help to abortion patients, as abortion facilities
do not use general anesthesia or deep sedation, id., at
304–305. Further, since the few instances in which seri-
ous complications do arise following an abortion almost
always require hospitalization, not treatment at a surgical
center, id., at 255–256, surgical-center standards will not
help in those instances either.
  The upshot is that this record evidence, along with the
absence of any evidence to the contrary, provides ample
support for the District Court’s conclusion that “[m]any of
the building standards mandated by the act and its im-
32       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      Opinion of the Court

plementing rules have such a tangential relationship to
patient safety in the context of abortion as to be nearly
arbitrary.” 46 F. Supp. 3d, at 684. That conclusion, along
with the supporting evidence, provides sufficient support
for the more general conclusion that the surgical-center
requirement “will not [provide] better care or . . . more
frequent positive outcomes.” Ibid. The record evidence
thus supports the ultimate legal conclusion that the
surgical-center requirement is not necessary.
   At the same time, the record provides adequate eviden-
tiary support for the District Court’s conclusion that the
surgical-center requirement places a substantial obstacle
in the path of women seeking an abortion. The parties
stipulated that the requirement would further reduce the
number of abortion facilities available to seven or eight
facilities, located in Houston, Austin, San Antonio, and
Dallas/Fort Worth. See App. 182–183. In the District
Court’s view, the proposition that these “seven or eight
providers could meet the demand of the entire State
stretches credulity.” 46 F. Supp. 3d, at 682. We take this
statement as a finding that these few facilities could not
“meet” that “demand.”
   The Court of Appeals held that this finding was “clearly
erroneous.” 790 F.3d, at 590. It wrote that the finding
rested upon the “ ‘ipse dixit’ ” of one expert, Dr. Grossman,
and that there was no evidence that the current surgical
centers (i.e., the seven or eight) are operating at full capac-
ity or could not increase capacity. Ibid. Unlike the Court
of Appeals, however, we hold that the record provides
adequate support for the District Court’s finding.
   For one thing, the record contains charts and oral testi-
mony by Dr. Grossman, who said that, as a result of the
surgical-center requirement, the number of abortions that
the clinics would have to provide would rise from “ ‘14,000
abortions annually’ ” to “ ‘60,000 to 70,000’ ”—an increase
by a factor of about five. Id., at 589–590. The District
                 Cite as: 579 U. S. ____ (2016)          33

                     Opinion of the Court

Court credited Dr. Grossman as an expert witness. See 46
F. Supp. 3d, at 678–679, n. 1; id., at 681, n. 4 (finding
“indicia of reliability” in Dr. Grossman’s conclusions). The
Federal Rules of Evidence state that an expert may testify
in the “form of an opinion” as long as that opinion rests
upon “sufficient facts or data” and “reliable principles and
methods.” Rule 702. In this case Dr. Grossman’s opinion
rested upon his participation, along with other university
researchers, in research that tracked “the number of open
facilities providing abortion care in the state by . . . re-
questing information from the Texas Department of State
Health Services . . . [, t]hrough interviews with clinic
staff[,] and review of publicly available information.” App.
227. The District Court acted within its legal authority in
determining that Dr. Grossman’s testimony was admissi-
ble. See Fed. Rule Evid. 702; see also Daubert v. Merrell
Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993)
(“[U]nder the Rules the trial judge must ensure that any
and all [expert] evidence admitted is not only relevant, but
reliable”); 29 C. Wright & V. Gold, Federal Practice and
Procedure: Evidence §6266, p. 302 (2016) (“Rule 702 im-
pose[s] on the trial judge additional responsibility to de-
termine whether that [expert] testimony is likely to pro-
mote accurate factfinding”).
   For another thing, common sense suggests that, more
often than not, a physical facility that satisfies a certain
physical demand will not be able to meet five times that
demand without expanding or otherwise incurring signifi-
cant costs. Suppose that we know only that a certain
grocery store serves 200 customers per week, that a cer-
tain apartment building provides apartments for 200
families, that a certain train station welcomes 200 trains
per day. While it is conceivable that the store, the apart-
ment building, or the train station could just as easily
provide for 1,000 customers, families, or trains at no sig-
nificant additional cost, crowding, or delay, most of us
34       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      Opinion of the Court

would find this possibility highly improbable. The dissent
takes issue with this general, intuitive point by arguing
that many places operate below capacity and that in any
event, facilities could simply hire additional providers.
See post, at 32. We disagree that, according to common
sense, medical facilities, well known for their wait times,
operate below capacity as a general matter. And the fact
that so many facilities were forced to close by the admitting-
privileges requirement means that hiring more physi-
cians would not be quite as simple as the dissent suggests.
Courts are free to base their findings on commonsense
inferences drawn from the evidence. And that is what the
District Court did here.
   The dissent now seeks to discredit Dr. Grossman by
pointing out that a preliminary prediction he made in his
testimony in Abbott about the effect of the admitting-
privileges requirement on capacity was not borne out after
that provision went into effect. See post, at 31, n. 22. If
every expert who overestimated or underestimated any
figure could not be credited, courts would struggle to find
expert assistance. Moreover, making a hypothesis—and
then attempting to verify that hypothesis with further
studies, as Dr. Grossman did—is not irresponsible. It is
an essential element of the scientific method. The District
Court’s decision to credit Dr. Grossman’s testimony was
sound, particularly given that Texas provided no credible
experts to rebut it. See 46 F. Supp. 3d, at 680, n. 3 (declin-
ing to credit Texas’ expert witnesses, in part because
Vincent Rue, a nonphysician consultant for Texas, had
exercised “considerable editorial and discretionary control
over the contents of the experts’ reports”).
   Texas suggests that the seven or eight remaining clinics
could expand sufficiently to provide abortions for the
60,000 to 72,000 Texas women who sought them each
year. Because petitioners had satisfied their burden, the
obligation was on Texas, if it could, to present evidence
                  Cite as: 579 U. S. ____ (2016)            35

                      Opinion of the Court

rebutting that issue to the District Court. Texas admitted
that it presented no such evidence. Tr. of Oral Arg. 46.
Instead, Texas argued before this Court that one new
clinic now serves 9,000 women annually. Ibid. In addition
to being outside the record, that example is not repre-
sentative. The clinic to which Texas referred apparently
cost $26 million to construct—a fact that even more clearly
demonstrates that requiring seven or eight clinics to serve
five times their usual number of patients does indeed
represent an undue burden on abortion access. See
Planned Parenthood Debuts New Building: Its $26 Million
Center in Houston is Largest of Its Kind in U. S., Houston
Chronicle, May 21, 2010, p. B1.
   Attempting to provide the evidence that Texas did not,
the dissent points to an exhibit submitted in Abbott show-
ing that three Texas surgical centers, two in Dallas as well
as the $26-million facility in Houston, are each capable of
serving an average of 7,000 patients per year. See post, at
33–35. That “average” is misleading. In addition to in-
cluding the Houston clinic, which does not represent most
facilities, it is underinclusive. It ignores the evidence as to
the Whole Woman’s Health surgical-center facility in San
Antonio, the capacity of which is described as “severely
limited.”      The exhibit does nothing to rebut the com-
monsense inference that the dramatic decline in the num-
ber of available facilities will cause a shortfall in capacity
should H. B. 2 go into effect. And facilities that were still
operating after the effective date of the admitting-
privileges provision were not able to accommodate in-
creased demand. See App. 238; Tr. of Oral Arg. 30–31;
Brief for National Abortion Federation et al. as Amici
Curiae 17–20 (citing clinics’ experiences since the
admitting-privileges requirement went into effect of 3-
week wait times, staff burnout, and waiting rooms so full,
patients had to sit on the floor or wait outside).
   More fundamentally, in the face of no threat to women’s
36       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      Opinion of the Court

health, Texas seeks to force women to travel long distances
to get abortions in crammed-to-capacity superfacilities.
Patients seeking these services are less likely to get the
kind of individualized attention, serious conversation, and
emotional support that doctors at less taxed facilities may
have offered. Healthcare facilities and medical profes-
sionals are not fungible commodities. Surgical centers
attempting to accommodate sudden, vastly increased
demand, see 46 F. Supp. 3d, at 682, may find that quality
of care declines. Another commonsense inference that the
District Court made is that these effects would be harmful
to, not supportive of, women’s health. See id., at 682–683.
   Finally, the District Court found that the costs that a
currently licensed abortion facility would have to incur to
meet the surgical-center requirements were considerable,
ranging from $1 million per facility (for facilities with
adequate space) to $3 million per facility (where additional
land must be purchased). Id., at 682. This evidence sup-
ports the conclusion that more surgical centers will not
soon fill the gap when licensed facilities are forced to close.
   We agree with the District Court that the surgical-
center requirement, like the admitting-privileges require-
ment, provides few, if any, health benefits for women,
poses a substantial obstacle to women seeking abortions,
and constitutes an “undue burden” on their constitutional
right to do so.
                             VI
  We consider three additional arguments that Texas
makes and deem none persuasive.
  First, Texas argues that facial invalidation of both
challenged provisions is precluded by H. B. 2’s severability
clause. See Brief for Respondents 50–52. The severability
clause says that “every provision, section, subsection,
sentence, clause, phrase, or word in this Act, and every
application of the provision in this Act, are severable from
                  Cite as: 579 U. S. ____ (2016)           37

                      Opinion of the Court

each other.” H. B. 2, §10(b), App. to Pet. for Cert. 200a. It
further provides that if “any application of any provision
in this Act to any person, group of persons, or circum-
stances is found by a court to be invalid, the remaining
applications of that provision to all other persons and
circumstances shall be severed and may not be affected.”
Ibid. That language, Texas argues, means that facial
invalidation of parts of the statute is not an option; in-
stead, it says, the severability clause mandates a more
narrowly tailored judicial remedy. But the challenged
provisions of H. B. 2 close most of the abortion facilities in
Texas and place added stress on those facilities able to
remain open. They vastly increase the obstacles confront-
ing women seeking abortions in Texas without providing
any benefit to women’s health capable of withstanding any
meaningful scrutiny. The provisions are unconstitutional
on their face: Including a severability provision in the law
does not change that conclusion.
   Severability clauses, it is true, do express the enacting
legislature’s preference for a narrow judicial remedy. As a
general matter, we attempt to honor that preference. But
our cases have never required us to proceed application by
conceivable application when confronted with a facially
unconstitutional statutory provision. “We have held that
a severability clause is an aid merely; not an inexorable
command.” Reno v. American Civil Liberties Union, 521
U.S. 844, 884–885, n. 49 (1997) (internal quotation marks
omitted). Indeed, if a severability clause could impose
such a requirement on courts, legislatures would easily be
able to insulate unconstitutional statutes from most facial
review. See ibid. (“It would certainly be dangerous if the
legislature could set a net large enough to catch all possi-
ble offenders, and leave it to the courts to step inside and
say who could be rightfully detained, and who should be
set at large. This would, to some extent, substitute the
judicial for the legislative department of the government”
38       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      Opinion of the Court

(internal quotation marks omitted)). A severability clause
is not grounds for a court to “devise a judicial remedy that
. . . entail[s] quintessentially legislative work.” Ayotte v.
Planned Parenthood of Northern New Eng., 546 U.S. 320,
329 (2006). Such an approach would inflict enormous
costs on both courts and litigants, who would be required
to proceed in this manner whenever a single application of
a law might be valid. We reject Texas’ invitation to pave
the way for legislatures to immunize their statutes from
facial review.
   Texas similarly argues that instead of finding the entire
surgical-center provision unconstitutional, we should
invalidate (as applied to abortion clinics) only those spe-
cific surgical-center regulations that unduly burden the pro-
vision of abortions, while leaving in place other surgical-
center regulations (for example, the reader could pick
any of the various examples provided by the dissent, see
post, at 42–43). See Brief for Respondents 52–53. As we
have explained, Texas’ attempt to broadly draft a re-
quirement to sever “applications” does not require us to
proceed in piecemeal fashion when we have found the
statutory provisions at issue facially unconstitutional.
   Nor is that approach to the regulations even required by
H. B. 2 itself. The statute was meant to require abortion
facilities to meet the integrated surgical-center stand-
ards—not some subset thereof. The severability clause
refers to severing applications of words and phrases in the
Act, such as the surgical-center requirement as a whole.
See H. B. 2, §4, App. to Pet. for Cert. 194a. It does not say
that courts should go through the individual components
of the different, surgical-center statute, let alone the indi-
vidual regulations governing surgical centers to see
whether those requirements are severable from each other
as applied to abortion facilities. Facilities subject to some
subset of those regulations do not qualify as surgical
centers. And the risk of harm caused by inconsistent
                 Cite as: 579 U. S. ____ (2016)          39

                     Opinion of the Court

application of only a fraction of interconnected regulations
counsels against doing so.
   Second, Texas claims that the provisions at issue here
do not impose a substantial obstacle because the women
affected by those laws are not a “large fraction” of Texan
women “of reproductive age,” which Texas reads Casey to
have required. See Brief for Respondents 45, 48. But
Casey used the language “large fraction” to refer to “a
large fraction of cases in which [the provision at issue] is
relevant,” a class narrower than “all women,” “pregnant
women,” or even “the class of women seeking abortions
identified by the State.” 505 U.S., at 894–895 (opinion of
the Court) (emphasis added). Here, as in Casey, the rele-
vant denominator is “those [women] for whom [the provi-
sion] is an actual rather than an irrelevant restriction.”
Id., at 895.
   Third, Texas looks for support to Simopoulos v. Virginia,
462 U.S. 506 (1983), a case in which this Court upheld
a surgical-center requirement as applied to second-
trimester abortions. This case, however, unlike Simopou-
los, involves restrictions applicable to all abortions, not
simply to those that take place during the second tri-
mester. Most abortions in Texas occur in the first tri-
mester, not the second. App. 236. More importantly, in
Casey we discarded the trimester framework, and we now
use “viability” as the relevant point at which a State may
begin limiting women’s access to abortion for reasons
unrelated to maternal health. 505 U.S., at 878 (plurality
opinion). Because the second trimester includes time that
is both previability and postviability, Simopoulos cannot
provide clear guidance. Further, the Court in Simopoulos
found that the petitioner in that case, unlike petitioners
here, had waived any argument that the regulation did
not significantly help protect women’s health. 462 U.S.,
at 517.
40       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     Opinion of the Court

                        *     *    *
   For these reasons the judgment of the Court of Appeals
is reversed, and the case is remanded for further proceed-
ings consistent with this opinion.
                                           It is so ordered.
                 Cite as: 579 U. S. ____ (2016)          1

                   GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 15–274
                         _________________


WHOLE WOMAN’S HEALTH, ET AL., PETITIONERS v.

  JOHN HELLERSTEDT, COMMISSIONER, TEXAS 

DEPARTMENT OF STATE HEALTH SERVICES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                        [June 27, 2016] 


   JUSTICE GINSBURG, concurring.
   The Texas law called H. B. 2 inevitably will reduce the
number of clinics and doctors allowed to provide abortion
services. Texas argues that H. B. 2’s restrictions are
constitutional because they protect the health of women
who experience complications from abortions. In truth,
“complications from an abortion are both rare and rarely
dangerous.” Planned Parenthood of Wis., Inc. v. Schimel,
806 F.3d 908, 912 (CA7 2015). See Brief for American
College of Obstetricians and Gynecologists et al. as Amici
Curiae 6–10 (collecting studies and concluding “[a]bortion
is one of the safest medical procedures performed in the
United States”); Brief for Social Science Researchers as
Amici Curiae 5–9 (compiling studies that show
“[c]omplication rates from abortion are very low”). Many
medical procedures, including childbirth, are far more
dangerous to patients, yet are not subject to ambulatory-
surgical-center or hospital admitting-privileges require-
ments. See ante, at 31; Planned Parenthood of Wis., 806
F.3d, at 921–922. See also Brief for Social Science Re-
searchers 9–11 (comparing statistics on risks for abortion
with tonsillectomy, colonoscopy, and in-office dental sur-
gery); Brief for American Civil Liberties Union et al. as
Amici Curiae 7 (all District Courts to consider admitting-
2        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                    GINSBURG, J., concurring

privileges requirements found abortion “is at least as safe
as other medical procedures routinely performed in outpa-
tient settings”). Given those realities, it is beyond rational
belief that H. B. 2 could genuinely protect the health of
women, and certain that the law “would simply make it
more difficult for them to obtain abortions.” Planned
Parenthood of Wis., 806 F.3d, at 910. When a State se-
verely limits access to safe and legal procedures, women in
desperate circumstances may resort to unlicensed rogue
practitioners, faute de mieux, at great risk to their health
and safety. See Brief for Ten Pennsylvania Abortion Care
Providers as Amici Curiae 17–22. So long as this Court
adheres to Roe v. Wade, 410 U.S. 113 (1973), and Planned
Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833
(1992), Targeted Regulation of Abortion Providers laws
like H. B. 2 that “do little or nothing for health, but rather
strew impediments to abortion,” Planned Parenthood of
Wis., 806 F.3d, at 921, cannot survive judicial inspection.
                  Cite as: 579 U. S. ____ (2016)             1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 15–274
                          _________________


WHOLE WOMAN’S HEALTH, ET AL., PETITIONERS v.

  JOHN HELLERSTEDT, COMMISSIONER, TEXAS 

DEPARTMENT OF STATE HEALTH SERVICES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                         [June 27, 2016] 


   JUSTICE THOMAS, dissenting.
   Today the Court strikes down two state statutory provi-
sions in all of their applications, at the behest of abortion
clinics and doctors. That decision exemplifies the Court’s
troubling tendency “to bend the rules when any effort to
limit abortion, or even to speak in opposition to abortion,
is at issue.” Stenberg v. Carhart, 530 U.S. 914, 954 (2000)
(Scalia, J., dissenting). As JUSTICE ALITO observes, see
post (dissenting opinion), today’s decision creates an abor-
tion exception to ordinary rules of res judicata, ignores
compelling evidence that Texas’ law imposes no unconsti-
tutional burden, and disregards basic principles of the
severability doctrine. I write separately to emphasize how
today’s decision perpetuates the Court’s habit of apply-
ing different rules to different constitutional rights—
especially the putative right to abortion.
   To begin, the very existence of this suit is a jurispruden-
tial oddity. Ordinarily, plaintiffs cannot file suits to vindi-
cate the constitutional rights of others. But the Court
employs a different approach to rights that it favors. So in
this case and many others, the Court has erroneously
allowed doctors and clinics to vicariously vindicate the
putative constitutional right of women seeking abortions.
   This case also underscores the Court’s increasingly
2        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                    THOMAS, J., dissenting

common practice of invoking a given level of scrutiny—
here, the abortion-specific undue burden standard—while
applying a different standard of review entirely. What-
ever scrutiny the majority applies to Texas’ law, it bears
little resemblance to the undue-burden test the Court
articulated in Planned Parenthood of Southeastern Pa. v.
Casey, 505 U.S. 833 (1992), and its successors. Instead,
the majority eviscerates important features of that test to
return to a regime like the one that Casey repudiated.
   Ultimately, this case shows why the Court never should
have bent the rules for favored rights in the first place.
Our law is now so riddled with special exceptions for
special rights that our decisions deliver neither predict-
ability nor the promise of a judiciary bound by the rule of
law.
                               I
   This suit is possible only because the Court has allowed
abortion clinics and physicians to invoke a putative consti-
tutional right that does not belong to them—a woman’s
right to abortion. The Court’s third-party standing juris-
prudence is no model of clarity. See Kowalski v. Tesmer,
543 U.S. 125, 135 (2004) (THOMAS, J., concurring). Driv-
ing this doctrinal confusion, the Court has shown a partic-
ular willingness to undercut restrictions on third-party
standing when the right to abortion is at stake. And this
case reveals a deeper flaw in straying from our normal
rules: when the wrong party litigates a case, we end up
resolving disputes that make for bad law.
   For most of our Nation’s history, plaintiffs could not
challenge a statute by asserting someone else’s constitu-
tional rights. See ibid. This Court would “not listen to an
objection made to the constitutionality of an act by a party
whose rights it does not affect and who has therefore no
interest in defeating it.” Clark v. Kansas City, 176 U.S.
114, 118 (1900) (internal quotation marks omitted). And
                   Cite as: 579 U. S. ____ (2016)               3

                      THOMAS, J., dissenting

for good reason: “[C]ourts are not roving commissions
assigned to pass judgment on the validity of the Nation’s
laws.” Broadrick v. Oklahoma, 413 U.S. 601, 610–611
(1973).
   In the 20th century, the Court began relaxing that rule.
But even as the Court started to recognize exceptions for
certain types of challenges, it stressed the strict limits of
those exceptions. A plaintiff could assert a third party’s
rights, the Court said, but only if the plaintiff had a “close
relation to the third party” and the third party faced a
formidable “hindrance” to asserting his own rights. Pow-
ers v. Ohio, 499 U.S. 400, 411 (1991); accord, Kowalski,
supra, at 130–133 (similar).
   Those limits broke down, however, because the Court
has been “quite forgiving” in applying these standards to
certain claims. Id., at 130. Some constitutional rights
remained “personal rights which . . . may not be vicari-
ously asserted.” Alderman v. United States, 394 U.S. 165,
174 (1969) (Fourth Amendment rights are purely per-
sonal); see Rakas v. Illinois, 439 U.S. 128, 140, n. 8 (1978) (so
 is the Fifth Amendment right against self-incrimination).
But the Court has abandoned such limitations on other
rights, producing serious anomalies across similar factual
scenarios. Lawyers cannot vicariously assert potential
clients’ Sixth Amendment rights because they lack any
current, close relationship. Kowalski, supra, at 130–131.
Yet litigants can assert potential jurors’ rights against
race or sex discrimination in jury selection even when the
litigants have never met potential jurors and do not share
their race or sex. Powers, supra, at 410–416; J. E. B. v.
Alabama ex rel. T. B., 511 U.S. 127, 129 (1994). And
vendors can sue to invalidate state regulations implicating
potential customers’ equal protection rights against sex
discrimination. Craig v. Boren, 429 U.S. 190, 194–197
(1976) (striking down sex-based age restrictions on pur-
chasing beer).
4           WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                         THOMAS, J., dissenting

   Above all, the Court has been especially forgiving of
third-party standing criteria for one particular category of
cases: those involving the purported substantive due
process right of a woman to abort her unborn child. In
Singleton v. Wulff, 428 U.S. 106 (1976), a plurality of this
Court fashioned a blanket rule allowing third-party stand-
ing in abortion cases. Id., at 118. “[I]t generally is appro-
priate,” said the Court, “to allow a physician to assert the
rights of women patients as against governmental inter-
ference with the abortion decision.” Ibid. Yet the plural-
ity conceded that the traditional criteria for an exception to
the third-party standing rule were not met. There are no
“insurmountable” obstacles stopping women seeking abor-
tions from asserting their own rights, the plurality admit-
ted. Nor are there jurisdictional barriers. Roe v. Wade,
410 U.S. 113 (1973), held that women seeking abortions
fell into the mootness exception for cases “ ‘capable of
repetition, yet seeking review,’ ” enabling them to sue after
they terminated their pregnancies without showing that
they intended to become pregnant and seek an abortion
again. Id., at 125. Yet, since Singleton, the Court has
unquestioningly accepted doctors’ and clinics’ vicarious
assertion of the constitutional rights of hypothetical pa-
tients, even as women seeking abortions have successfully
and repeatedly asserted their own rights before this
Court.1
——————
    1 Compare, e.g., Gonzales v. Carhart, 550 U.S. 124 (2007), and Sten-
berg v. Carhart, 530 U.S. 914 (2000); Planned Parenthood of South-
eastern Pa. v. Casey, 505 U.S. 833, 851 (1992) (assuming that physi-
cians and clinics can vicariously assert women’s right to abortion), with,
e.g., Leavitt v. Jane L., 518 U.S. 137, 139 (1996) (per curiam); Hodgson
v. Minnesota, 497 U.S. 417, 429 (1990); H. L. v. Matheson, 450 U.S.
398, 400 (1981); Williams v. Zbaraz, 448 U.S. 358, 361 (1980); Harris v.
McRae, 448 U.S. 297, 303 (1980); Bellotti v. Baird, 428 U.S. 132, 137–
138 (1976); Poelker v. Doe, 432 U.S. 519, 519 (1977) (per curiam); Beal
v. Doe, 432 U.S. 438, 441–442 (1977); Maher v. Roe, 432 U.S. 464, 467
(1977) (women seeking abortions have capably asserted their own
                          Cite as: 579 U. S. ____ (2016)   5

                             THOMAS, J., dissenting

   Here too, the Court does not question whether doctors
and clinics should be allowed to sue on behalf of Texas
women seeking abortions as a matter of course. They
should not. The central question under the Court’s abor-
tion precedents is whether there is an undue burden on a
woman’s access to abortion. See Casey, 505 U.S., at 877
(plurality opinion); see Part II, infra. But the Court’s
permissive approach to third-party standing encourages
litigation that deprives us of the information needed to
resolve that issue. Our precedents encourage abortion
providers to sue—and our cases then relieve them of any
obligation to prove what burdens women actually face. I
find it astonishing that the majority can discover an “un-
due burden” on women’s access to abortion for “those
[women] for whom [Texas’ law] is an actual rather than an
irrelevant restriction,” ante, at 39 (internal quotation
marks omitted), without identifying how many women fit
this description; their proximity to open clinics; or their
preferences as to where they obtain abortions, and from
whom. “[C]ommonsense inference[s]” that such a burden
exists, ante, at 36, are no substitute for actual evidence.
There should be no surer sign that our jurisprudence has
gone off the rails than this: After creating a constitutional
right to abortion because it “involve[s] the most intimate
and personal choices a person may make in a lifetime,
choices central to personal dignity and autonomy,” Casey,
supra, at 851 (majority opinion), the Court has created
special rules that cede its enforcement to others.
                            II
  Today’s opinion also reimagines the undue-burden
standard used to assess the constitutionality of abortion
restrictions. Nearly 25 years ago, in Planned Parenthood
of Southeastern Pa. v. Casey, 505 U.S. 833, a plurality of
——————
rights, as plaintiffs).
6        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     THOMAS, J., dissenting

this Court invented the “undue burden” standard as a
special test for gauging the permissibility of abortion
restrictions. Casey held that a law is unconstitutional if it
imposes an “undue burden” on a woman’s ability to choose
to have an abortion, meaning that it “has the purpose or
effect of placing a substantial obstacle in the path of a
woman seeking an abortion of a nonviable fetus.” Id., at
877. Casey thus instructed courts to look to whether a law
substantially impedes women’s access to abortion, and
whether it is reasonably related to legitimate state inter-
ests. As the Court explained, “[w]here it has a rational
basis to act, and it does not impose an undue burden, the
State may use its regulatory power” to regulate aspects of
abortion procedures, “all in furtherance of its legitimate
interests in regulating the medical profession in order to
promote respect for life, including life of the unborn.”
Gonzales v. Carhart, 550 U.S. 124, 158 (2007).
   I remain fundamentally opposed to the Court’s abortion
jurisprudence. E.g., id., at 168–169 (THOMAS, J., concur-
ring); Stenberg, 530 U.S., at 980, 982 (THOMAS, J., dis-
senting). Even taking Casey as the baseline, however, the
majority radically rewrites the undue-burden test in three
ways. First, today’s decision requires courts to “consider
the burdens a law imposes on abortion access together
with the benefits those laws confer.” Ante, at 19. Second,
today’s opinion tells the courts that, when the law’s justifi-
cations are medically uncertain, they need not defer to the
legislature, and must instead assess medical justifications
for abortion restrictions by scrutinizing the record them-
selves. Ibid. Finally, even if a law imposes no “substan-
tial obstacle” to women’s access to abortions, the law now
must have more than a “reasonabl[e] relat[ion] to . . . a
legitimate state interest.” Ibid. (internal quotation marks
omitted). These precepts are nowhere to be found in Casey
or its successors, and transform the undue-burden test to
something much more akin to strict scrutiny.
                 Cite as: 579 U. S. ____ (2016)            7

                    THOMAS, J., dissenting

   First, the majority’s free-form balancing test is contrary
to Casey. When assessing Pennsylvania’s recordkeeping
requirements for abortion providers, for instance, Casey
did not weigh its benefits and burdens. Rather, Casey
held that the law had a legitimate purpose because data
collection advances medical research, “so it cannot be said
that the requirements serve no purpose other than to
make abortions more difficult.” 505 U.S., at 901 ( joint
opinion of O’Connor, KENNEDY, and Souter, JJ.). The
opinion then asked whether the recordkeeping require-
ments imposed a “substantial obstacle,” and found none.
Ibid. Contrary to the majority’s statements, see ante, at
19, Casey did not balance the benefits and burdens of
Pennsylvania’s spousal and parental notification provi-
sions, either.     Pennsylvania’s spousal notification re-
quirement, the plurality said, imposed an undue burden
because findings established that the requirement would
“likely . . . prevent a significant number of women from
obtaining an abortion”—not because these burdens out-
weighed its benefits. 505 U.S., at 893 (majority opinion);
see id., at 887–894. And Casey summarily upheld paren-
tal notification provisions because even pre-Casey deci-
sions had done so. Id., at 899–900 (joint opinion).
   Decisions in Casey’s wake further refute the majority’s
benefits-and-burdens balancing test. The Court in Ma-
zurek v. Armstrong, 520 U.S. 968 (1997) (per curiam), had
no difficulty upholding a Montana law authorizing only
physicians to perform abortions—even though no legisla-
tive findings supported the law, and the challengers
claimed that “all health evidence contradict[ed] the claim
that there is any health basis for the law.” Id., at 973
(internal quotation marks omitted). Mazurek also deemed
objections to the law’s lack of benefits “squarely foreclosed
by Casey itself.” Ibid. Instead, the Court explained, “ ‘the
Constitution gives the States broad latitude to decide that
particular functions may be performed only by licensed
8        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                    THOMAS, J., dissenting

professionals, even if an objective assessment might suggest
that those same tasks could be performed by others.’ ” Ibid.
(quoting Casey, supra, at 885; emphasis in original); see
Gonzales, supra, at 164 (relying on Mazurek).
   Second, by rejecting the notion that “legislatures, and
not courts, must resolve questions of medical uncertainty,”
ante, at 20, the majority discards another core element of
the Casey framework. Before today, this Court had “given
state and federal legislatures wide discretion to pass
legislation in areas where there is medical and scientific
uncertainty.” Gonzales, 550 U.S., at 163. This Court
emphasized that this “traditional rule” of deference “is
consistent with Casey.” Ibid. This Court underscored that
legislatures should not be hamstrung “if some part of the
medical community were disinclined to follow the pro-
scription.” Id., at 166. And this Court concluded that
“[c]onsiderations of marginal safety, including the balance
of risks, are within the legislative competence when the
regulation is rational and in pursuit of legitimate ends.”
Ibid.; see Stenberg, supra, at 971 (KENNEDY, J., dissent-
ing) (“the right of the legislature to resolve matters on
which physicians disagreed” is “establish[ed] beyond
doubt”). This Court could not have been clearer: When-
ever medical justifications for an abortion restriction are
debatable, that “provides a sufficient basis to conclude in
[a] facial attack that the [law] does not impose an undue
burden.” Gonzales, 550 U.S., at 164. Otherwise, legisla-
tures would face “too exacting” a standard. Id., at 166.
   Today, however, the majority refuses to leave disputed
medical science to the legislature because past cases
“placed considerable weight upon the evidence and argu-
ment presented in judicial proceedings.” Ante, at 20. But
while Casey relied on record evidence to uphold Pennsyl-
vania’s spousal-notification requirement, that requirement
had nothing to do with debated medical science. 505 U.S.,
at 888–894 (majority opinion). And while Gonzales ob-
                  Cite as: 579 U. S. ____ (2016)             9

                     THOMAS, J., dissenting

served that courts need not blindly accept all legislative
findings, see ante, at 20, that does not help the majority.
Gonzales refused to accept Congress’ finding of “a medical
consensus that the prohibited procedure is never medically
necessary” because the procedure’s necessity was debated
within the medical community. 550 U.S., at 165–166.
Having identified medical uncertainty, Gonzales explained
how courts should resolve conflicting positions: by respect-
ing the legislature’s judgment. See id., at 164.
   Finally, the majority overrules another central aspect of
Casey by requiring laws to have more than a rational basis
even if they do not substantially impede access to abor-
tion. Ante, at 19–20. “Where [the State] has a rational
basis to act and it does not impose an undue burden,” this
Court previously held, “the State may use its regulatory
power” to impose regulations “in furtherance of its legiti-
mate interests in regulating the medical profession in
order to promote respect for life, including life of the un-
born.” Gonzales, supra, at 158 (emphasis added); see
Casey, supra, at 878 (plurality opinion) (similar). No
longer. Though the majority declines to say how substan-
tial a State’s interest must be, ante, at 20, one thing is
clear: The State’s burden has been ratcheted to a level
that has not applied for a quarter century.
   Today’s opinion does resemble Casey in one respect:
After disregarding significant aspects of the Court’s prior
jurisprudence, the majority applies the undue-burden
standard in a way that will surely mystify lower courts for
years to come. As in Casey, today’s opinion “simply . . .
highlight[s] certain facts in the record that apparently
strike the . . . Justices as particularly significant in estab-
lishing (or refuting) the existence of an undue burden.”
505 U.S., at 991 (Scalia, J., concurring in judgment in
part and dissenting in part); see ante, at 23–24, 31–34. As
in Casey, “the opinion then simply announces that the
provision either does or does not impose a ‘substantial
10       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                    THOMAS, J., dissenting

obstacle’ or an ‘undue burden.’ ” 505 U.S., at 991 (opinion
of Scalia, J); see ante, at 26, 36. And still “[w]e do not
know whether the same conclusions could have been
reached on a different record, or in what respects the
record would have had to differ before an opposite conclu-
sion would have been appropriate.” 505 U.S., at 991
(opinion of Scalia, J.); cf. ante, at 26, 31–32. All we know
is that an undue burden now has little to do with whether
the law, in a “real sense, deprive[s] women of the ultimate
decision,” Casey, supra, at 875, and more to do with the
loss of “individualized attention, serious conversation, and
emotional support,” ante, at 36.
   The majority’s undue-burden test looks far less like our
post-Casey precedents and far more like the strict-scrutiny
standard that Casey rejected, under which only the most
compelling rationales justified restrictions on abortion.
See Casey, supra, at 871, 874–875 (plurality opinion). One
searches the majority opinion in vain for any acknowl-
edgment of the “premise central” to Casey’s rejection of
strict scrutiny: “that the government has a legitimate and
substantial interest in preserving and promoting fetal life”
from conception, not just in regulating medical procedures.
Gonzales, supra, at 145 (internal quotation marks omit-
ted); see Casey, supra, at 846 (majority opinion), 871
(plurality opinion). Meanwhile, the majority’s undue-
burden balancing approach risks ruling out even minor,
previously valid infringements on access to abortion.
Moreover, by second-guessing medical evidence and mak-
ing its own assessments of “quality of care” issues, ante, at
23–24, 30–31, 36, the majority reappoints this Court as
“the country’s ex officio medical board with powers to
disapprove medical and operative practices and standards
throughout the United States.” Gonzales, supra, at 164
(internal quotation marks omitted). And the majority
seriously burdens States, which must guess at how much
more compelling their interests must be to pass muster
                 Cite as: 579 U. S. ____ (2016)           11

                    THOMAS, J., dissenting

and what “commonsense inferences” of an undue burden
this Court will identify next.
                              III
   The majority’s furtive reconfiguration of the standard of
scrutiny applicable to abortion restrictions also points to a
deeper problem. The undue-burden standard is just one
variant of the Court’s tiers-of-scrutiny approach to consti-
tutional adjudication. And the label the Court affixes to
its level of scrutiny in assessing whether the government
can restrict a given right—be it “rational basis,” interme-
diate, strict, or something else—is increasingly a meaning-
less formalism. As the Court applies whatever standard it
likes to any given case, nothing but empty words sepa-
rates our constitutional decisions from judicial fiat.
   Though the tiers of scrutiny have become a ubiquitous
feature of constitutional law, they are of recent vintage.
Only in the 1960’s did the Court begin in earnest to speak
of “strict scrutiny” versus reviewing legislation for mere
rationality, and to develop the contours of these tests. See
Fallon, Strict Judicial Scrutiny, 54 UCLA L. Rev. 1267,
1274, 1284–1285 (2007). In short order, the Court adopted
strict scrutiny as the standard for reviewing everything
from race-based classifications under the Equal Protection
Clause to restrictions on constitutionally protected speech.
Id., at 1275–1283. Roe v. Wade, 410 U.S. 113, then ap-
plied strict scrutiny to a purportedly “fundamental” sub-
stantive due process right for the first time. Id., at 162–
164; see Fallon, supra, at 1283; accord, Casey, supra, at
871 (plurality opinion) (noting that post-Roe cases inter-
preted Roe to demand “strict scrutiny”). Then the tiers of
scrutiny proliferated into ever more gradations. See, e.g.,
Craig, 429 U.S., at 197–198 (intermediate scrutiny for
sex-based classifications); Lawrence v. Texas, 539 U.S.
558, 580 (2003) (O’Connor, J., concurring in judgment) (“a
more searching form of rational basis review” applies to
12       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                    THOMAS, J., dissenting

laws reflecting “a desire to harm a politically unpopular
group”); Buckley v. Valeo, 424 U.S. 1, 25 (1976) (per cu-
riam) (applying “ ‘closest scrutiny’ ” to campaign-finance
contribution limits). Casey’s undue-burden test added yet
another right-specific test on the spectrum between
rational-basis and strict-scrutiny review.
   The illegitimacy of using “made-up tests” to “displace
longstanding national traditions as the primary determi-
nant of what the Constitution means” has long been ap-
parent. United States v. Virginia, 518 U.S. 515, 570
(1996) (Scalia, J., dissenting). The Constitution does not
prescribe tiers of scrutiny.       The three basic tiers—
“rational basis,” intermediate, and strict scrutiny—“are no
more scientific than their names suggest, and a further
element of randomness is added by the fact that it is
largely up to us which test will be applied in each case.”
Id., at 567; see also Craig, supra, at 217–221 (Rehnquist,
J., dissenting).
   But the problem now goes beyond that. If our recent
cases illustrate anything, it is how easily the Court tinkers
with levels of scrutiny to achieve its desired result. This
Term, it is easier for a State to survive strict scrutiny
despite discriminating on the basis of race in college ad-
missions than it is for the same State to regulate how
abortion doctors and clinics operate under the putatively
less stringent undue-burden test. All the State apparently
needs to show to survive strict scrutiny is a list of aspira-
tional educational goals (such as the “cultivat[ion of] a set
of leaders with legitimacy in the eyes of the citizenry”) and
a “reasoned, principled explanation” for why it is pursuing
them—then this Court defers. Fisher v. University of Tex.
at Austin, ante, at 7, 12 (internal quotation marks omit-
ted). Yet the same State gets no deference under the
undue-burden test, despite producing evidence that abor-
tion safety, one rationale for Texas’ law, is medically
debated. See Whole Woman’s Health v. Lakey, 46 F. Supp.
                  Cite as: 579 U. S. ____ (2016)           13

                     THOMAS, J., dissenting

3d 673, 684 (WD Tex. 2014) (noting conflict in expert
testimony about abortion safety). Likewise, it is now
easier for the government to restrict judicial candidates’
campaign speech than for the Government to define mar-
riage—even though the former is subject to strict scrutiny
and the latter was supposedly subject to some form of
rational-basis review. Compare Williams-Yulee v. Florida
Bar, 575 U. S. ___, ___–___ (2015) (slip op., at 8–9), with
United States v. Windsor, 570 U. S. ___, ___ (2013) (slip
op., at 20).
   These more recent decisions reflect the Court’s tendency
to relax purportedly higher standards of review for less-
preferred rights. E.g., Nixon v. Shrink Missouri Govern-
ment PAC, 528 U.S. 377, 421 (2000) (THOMAS, J., dissent-
ing) (“The Court makes no effort to justify its deviation
from the tests we traditionally employ in free speech
cases” to review caps on political contributions). Mean-
while, the Court selectively applies rational-basis review—
under which the question is supposed to be whether “any
state of facts reasonably may be conceived to justify” the
law, McGowan v. Maryland, 366 U.S. 420, 426 (1961)—
with formidable toughness. E.g., Lawrence, 539 U.S., at
580 (O’Connor, J., concurring in judgment) (at least in
equal protection cases, the Court is “most likely” to find no
rational basis for a law if “the challenged legislation inhib-
its personal relationships”); see id., at 586 (Scalia, J.,
dissenting) (faulting the Court for applying “an unheard-of
form of rational-basis review”).
   These labels now mean little. Whatever the Court
claims to be doing, in practice it is treating its “doctrine
referring to tiers of scrutiny as guidelines informing our
approach to the case at hand, not tests to be mechanically
applied.” Williams-Yulee, supra, at ___ (slip op., at 1)
(BREYER, J., concurring). The Court should abandon the
pretense that anything other than policy preferences
underlies its balancing of constitutional rights and inter-
14       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     THOMAS, J., dissenting

ests in any given case.
                              IV
   It is tempting to identify the Court’s invention of a
constitutional right to abortion in Roe v. Wade, 410 U.S.
113, as the tipping point that transformed third-party
standing doctrine and the tiers of scrutiny into an un-
workable morass of special exceptions and arbitrary appli-
cations. But those roots run deeper, to the very notion
that some constitutional rights demand preferential
treatment. During the Lochner era, the Court considered
the right to contract and other economic liberties to be
fundamental requirements of due process of law. See
Lochner v. New York, 198 U.S. 45 (1905). The Court in
1937 repudiated Lochner’s foundations. See West Coast
Hotel Co. v. Parrish, 300 U.S. 379, 386–387, 400 (1937).
But the Court then created a new taxonomy of preferred
rights.
   In 1938, seven Justices heard a constitutional challenge
to a federal ban on shipping adulterated milk in interstate
commerce. Without economic substantive due process, the
ban clearly invaded no constitutional right. See United
States v. Carolene Products Co., 304 U.S. 144, 152–153
(1938). Within Justice Stone’s opinion for the Court,
however, was a footnote that just three other Justices
joined—the famous Carolene Products Footnote 4. See
ibid., n. 4; Lusky, Footnote Redux: A Carolene Products
Reminiscence, 82 Colum. L. Rev. 1093, 1097 (1982). The
footnote’s first paragraph suggested that the presumption
of constitutionality that ordinarily attaches to legislation
might be “narrower . . . when legislation appears on its
face to be within a specific prohibition of the Constitution.”
304 U.S., at 152–153, n. 4. Its second paragraph ap-
peared to question “whether legislation which restricts
those political processes, which can ordinarily be expected
to bring about repeal of undesirable legislation, is to be
                     Cite as: 579 U. S. ____ (2016)                  15

                        THOMAS, J., dissenting

subjected to more exacting judicial scrutiny under the
general prohibitions of the [14th] Amendment than are
most other types of legislation.” Ibid. And its third and
most familiar paragraph raised the question “whether
prejudice against discrete and insular minorities may be a
special condition, which tends seriously to curtail the
operation of those political processes ordinarily to be relied
upon to protect minorities, and which may call for a corre-
spondingly more searching judicial inquiry.” Ibid.
   Though the footnote was pure dicta, the Court seized
upon it to justify its special treatment of certain personal
liberties like the First Amendment and the right against
discrimination on the basis of race—but also rights not
enumerated in the Constitution.2 As the Court identified
which rights deserved special protection, it developed the
tiers of scrutiny as part of its equal protection (and, later,
due process) jurisprudence as a way to demand extra
justifications for encroachments on these rights. See
Fallon, 54 UCLA L. Rev., at 1270–1273, 1281–1285. And,
having created a new category of fundamental rights, the
Court loosened the reins to recognize even putative rights
like abortion, see Roe, 410 U.S., at 162–164, which hardly
implicate “discrete and insular minorities.”
   The Court also seized upon the rationale of the Carolene
Products footnote to justify exceptions to third-party
standing doctrine. The Court suggested that it was tilting
the analysis to favor rights involving actual or perceived
minorities—then seemingly counted the right to contra-
——————
  2 See Fallon, Strict Judicial Scrutiny, 54 UCLA L. Rev. 1267, 1278–
1291 (2007); see also Linzer, The Carolene Products Footnote and the
Preferred Position of Individual Rights: Louis Lusky and John Hart Ely
vs. Harlan Fiske Stone, 12 Const. Commentary 277, 277–278, 288–300
(1995); Skinner v. Oklahoma ex rel. Williamson, 316 U.S. 535, 544
(1942) (Stone, C. J., concurring) (citing the Carolene Products footnote
to suggest that the presumption of constitutionality did not fully apply
to encroachments on the unenumerated personal liberty to procreate).
16       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                    THOMAS, J., dissenting

ception as such a right. According to the Court, what
matters is the “relationship between one who acted to
protect the rights of a minority and the minority itself ”—
which, the Court suggested, includes the relationship
“between an advocate of the rights of persons to obtain
contraceptives and those desirous of doing so.” Eisenstadt
v. Baird, 405 U.S. 438, 445 (1972) (citing Sedler, Standing
to Assert Constitutional Jus Tertii in the Supreme Court,
71 Yale L. J. 599, 631 (1962)).
   Eighty years on, the Court has come full circle. The
Court has simultaneously transformed judicially created
rights like the right to abortion into preferred constitu-
tional rights, while disfavoring many of the rights actually
enumerated in the Constitution. But our Constitution
renounces the notion that some constitutional rights are
more equal than others. A plaintiff either possesses the
constitutional right he is asserting, or not—and if not, the
judiciary has no business creating ad hoc exceptions so
that others can assert rights that seem especially im-
portant to vindicate. A law either infringes a constitu-
tional right, or not; there is no room for the judiciary to
invent tolerable degrees of encroachment. Unless the
Court abides by one set of rules to adjudicate constitu-
tional rights, it will continue reducing constitutional law
to policy-driven value judgments until the last shreds of
its legitimacy disappear.
                        *     *     *
   Today’s decision will prompt some to claim victory, just
as it will stiffen opponents’ will to object. But the entire
Nation has lost something essential. The majority’s em-
brace of a jurisprudence of rights-specific exceptions and
balancing tests is “a regrettable concession of defeat—an
acknowledgement that we have passed the point where
‘law,’ properly speaking, has any further application.”
Scalia, The Rule of Law as a Law of Rules, 56 U. Chi.
L. Rev. 1175, 1182 (1989). I respectfully dissent.
                 Cite as: 579 U. S. ____ (2016)            1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 15–274
                         _________________


WHOLE WOMAN’S HEALTH, ET AL., PETITIONERS v.

  JOHN HELLERSTEDT, COMMISSIONER, TEXAS 

DEPARTMENT OF STATE HEALTH SERVICES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                        [June 27, 2016] 


  JUSTICE ALITO, with whom THE CHIEF JUSTICE and
JUSTICE THOMAS join, dissenting.
  The constitutionality of laws regulating abortion is one
of the most controversial issues in American law, but this
case does not require us to delve into that contentious
dispute. Instead, the dispositive issue here concerns a
workaday question that can arise in any case no matter
the subject, namely, whether the present case is barred by
res judicata. As a court of law, we have an obligation to
apply such rules in a neutral fashion in all cases, regard­
less of the subject of the suit. If anything, when a case
involves a controversial issue, we should be especially
careful to be scrupulously neutral in applying such rules.
  The Court has not done so here. On the contrary, de­
termined to strike down two provisions of a new Texas
abortion statute in all of their applications, the Court
simply disregards basic rules that apply in all other cases.
  Here is the worst example. Shortly after Texas enacted
House Bill 2 (H. B. 2) in 2013, the petitioners in this case
brought suit, claiming, among other things, that a provi­
sion of the new law requiring a physician performing an
abortion to have admitting privileges at a nearby hospital
is “facially” unconstitutional and thus totally unenforce-
able. Petitioners had a fair opportunity to make their case,
2        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     ALITO, J., dissenting

but they lost on the merits in the United States Court of
Appeals for the Fifth Circuit, and they chose not to peti­
tion this Court for review. The judgment against them
became final. Planned Parenthood of Greater Tex. Surgi-
cal Health Servs. v. Abbott, 951 F. Supp. 2d 891 (WD Tex.
2013), aff ’d in part and rev’d in part, 748 F.3d 583 (CA5
2014) (Abbott).
   Under the rules that apply in regular cases, petitioners
could not relitigate the exact same claim in a second suit.
As we have said, “a losing litigant deserves no rematch
after a defeat fairly suffered, in adversarial proceedings,
on an issue identical in substance to the one he subse­
quently seeks to raise.” Astoria Fed. Sav. & Loan Assn. v.
Solimino, 501 U.S. 104, 107 (1991).
   In this abortion case, however, that rule is disregarded.
The Court awards a victory to petitioners on the very
claim that they unsuccessfully pressed in the earlier case.
The Court does this even though petitioners, undoubtedly
realizing that a rematch would not be allowed, did not
presume to include such a claim in their complaint. The
Court favors petitioners with a victory that they did not
have the audacity to seek.
   Here is one more example: the Court’s treatment of
H. B. 2’s “severability clause.” When part of a statute is
held to be unconstitutional, the question arises whether
other parts of the statute must also go. If a statute says
that provisions found to be unconstitutional can be sev­
ered from the rest of the statute, the valid provisions are
allowed to stand. H. B. 2 contains what must surely be
the most emphatic severability clause ever written. This
clause says that every single word of the statute and every
possible application of its provisions is severable. But
despite this language, the Court holds that no part of the
challenged provisions and no application of any part of
them can be saved. Provisions that are indisputably
constitutional—for example, provisions that require facili­
                  Cite as: 579 U. S. ____ (2016)            3

                      ALITO, J., dissenting

ties performing abortions to follow basic fire safety
measures—are stricken from the books. There is no possi­
ble justification for this collateral damage.
   The Court’s patent refusal to apply well-established law
in a neutral way is indefensible and will undermine public
confidence in the Court as a fair and neutral arbiter.
                               I
    Res judicata—or, to use the more modern terminology,
“claim preclusion”—is a bedrock principle of our legal
system. As we said many years ago, “[p]ublic policy dic­
tates that there be an end of litigation[,] that those who
have contested an issue shall be bound by the result of the
contest, and that matters once tried shall be considered
forever settled as between the parties.” Baldwin v. Iowa
State Traveling Men’s Assn., 283 U.S. 522, 525 (1931).
This doctrine “is central to the purpose for which civil
courts have been established, the conclusive resolution of
disputes within their jurisdictions. . . . To preclude parties
from contesting matters that they have had a full and fair
opportunity to litigate protects their adversaries from the
expense and vexation attending multiple lawsuits, con­
serves judicial resources, and fosters reliance on judicial
action by minimizing the possibility of inconsistent deci­
sions.” Montana v. United States, 440 U.S. 147, 153–154
(1979). These are “vital public interests” that should be
“ ‘cordially regarded and enforced.’ ” Federated Department
Stores, Inc. v. Moitie, 452 U.S. 394, 401 (1981).
    The basic rule of preclusion is well known and has been
frequently stated in our opinions. Litigation of a “cause of
action” or “claim” is barred if (1) the same (or a closely
related) party (2) brought a prior suit asserting the same
cause of action or claim, (3) the prior case was adjudicated
by a court of competent jurisdiction and (4) was decided on
the merits, (5) a final judgment was entered, and (6) there
is no ground, such as fraud, to invalidate the prior judg­
4        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      ALITO, J., dissenting

ment. See Montana, supra, at 153; Commissioner v. Sun-
nen, 333 U.S. 591, 597 (1948); Cromwell v. County of Sac,
94 U.S. 351, 352–353 (1877).
                               A
   I turn first to the application of this rule to petitioners’
claim that H. B. 2’s admitting privileges requirement is
facially unconstitutional.
   Here, all the elements set out above are easily satisfied
based on Abbott, the 2013 case to which I previously re­
ferred. That case (1) was brought by a group of plaintiffs
that included petitioners in the present case, (2) asserted
the same cause of action or claim, namely, a facial chal­
lenge to the constitutionality of H. B. 2’s admitting privi­
leges requirement, (3) was adjudicated by courts of compe­
tent jurisdiction, (4) was decided on the merits, (5)
resulted in the entry of a final judgment against petition­
ers, and (6) was not otherwise subject to invalidation. All
of this is clear, and that is undoubtedly why petitioners’
attorneys did not even include a facial attack on the ad­
mitting privileges requirement in their complaint in this
case. To have done so would have risked sanctions for
misconduct. See Robinson v. National Cash Register Co.,
808 F.2d 1119, 1131 (CA5 1987) (a party’s “persistence in
litigating [a claim] when res judicata clearly barred the
suit violated rule 11”); McLaughlin v. Bradlee, 602
F. Supp. 1412, 1417 (DC 1985) (“It is especially appropri­
ate to impose sanctions in situations where the doctrines
of res judicata and collateral estoppel plainly preclude
relitigation of the suit”).
   Of the elements set out above, the Court disputes only
one. The Court concludes that petitioners’ prior facial
attack on the admitting privileges requirement and their
current facial attack on that same requirement are some­
how not the same cause of action or claim. But that con­
clusion is unsupported by authority and plainly wrong.
                    Cite as: 579 U. S. ____ (2016)                   5

                         ALITO, J., dissenting

                               B
  Although the scope of a cause of action or claim for
purposes of res judicata is hardly a new question, courts
and scholars have struggled to settle upon a definition.1
But the outcome of the present case does not depend upon
the selection of the proper definition from among those
adopted or recommended over the years because the ma­
jority’s holding is not supported by any of them.
  In Baltimore S. S. Co. v. Phillips, 274 U.S. 316 (1927),
we defined a cause of action as an “actionable wrong.” Id.,
at 321; see also ibid. (“A cause of action does not consist of
facts, but of the unlawful violation of a right which the
facts show”). On this understanding, the two claims at
issue here are indisputably the same.
  The same result is dictated by the rule recommended by
the American Law Institute (ALI) in the first Restatement
of Judgments, issued in 1942. Section 61 of the first Re­
statement explains when a claim asserted by a plaintiff in
a second suit is the same for preclusion purposes as a
claim that the plaintiff unsuccessfully litigated in a prior
case. Under that provision, “the plaintiff is precluded
from subsequently maintaining a second action based
upon the same transaction, if the evidence needed to
sustain the second action would have sustained the first
action.” Restatement of Judgments §61. There is no
doubt that this rule is satisfied here.
  The second Restatement of Judgments, issued by the
ALI in 1982, adopted a new approach for determining the
scope of a cause of action or claim. In Nevada v. United
States, 463 U.S. 110 (1983), we noted that the two Re­
statements differ in this regard, but we had no need to
determine which was correct. Id., at 130–131, and n. 12.
——————
  1 See, e.g., Note, Developments in the Law: Res Judicata, 65 Harv. L.

Rev. 818, 824 (1952); Cleary, Res Judicata Reexamined, 57 Yale L. J.
339, 339–340 (1948).
6        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     ALITO, J., dissenting

Here, the majority simply assumes that we should follow
the second Restatement even though that Restatement—
on the Court’s reading, at least—leads to a conclusion that
differs from the conclusion clearly dictated by the first
Restatement.
   If the second Restatement actually supported the major­
ity’s holding, the Court would surely be obligated to ex­
plain why it chose to follow the second Restatement’s
approach. But here, as in Nevada, supra, at 130–131,
application of the rule set out in the second Restatement
does not change the result. While the Court relies almost
entirely on a comment to one section of the second Re­
statement, the Court ignores the fact that a straightfor­
ward application of the provisions of that Restatement
leads to the conclusion that petitioners’ two facial chal­
lenges to the admitting privileges requirement constitute
a single claim.
   Section 19 of the second Restatement sets out the gen­
eral claim-preclusion rule that applies in a case like the
one before us: “A valid and final personal judgment ren­
dered in favor of the defendant bars another action by the
plaintiff on the same claim.” Section 24(1) then explains
the scope of the “claim” that is extinguished: It “includes
all rights of the plaintiff to remedies against the defendant
with respect to all or any part of the transaction, or series
of connected transactions, out of which the action arose.”
Section 24’s Comment b, in turn, fleshes out the key term
“transaction,” which it defines as “a natural grouping or
common nucleus of operative facts.” Whether a collection
of events constitutes a single transaction is said to depend
on “their relatedness in time, space, origin, or motivation,
and whether, taken together, they form a convenient unit
for trial purposes.” Ibid.
   Both the claim asserted in petitioners’ first suit and the
claim now revived by the Court involve the same “nucleus
of operative facts.” Indeed, they involve the very same
                     Cite as: 579 U. S. ____ (2016)                   7

                         ALITO, J., dissenting

“operative facts,” namely, the enactment of the admitting
privileges requirement, which, according to the theory
underlying petitioners’ facial claims, would inevitably
have the effect of causing abortion clinics to close. This is
what petitioners needed to show—and what they attempted
to show in their first facial attack: not that the admit­
ting privileges requirement had already imposed a sub­
stantial burden on the right of Texas women to obtain
abortions, but only that it would have that effect once
clinics were able to assess whether they could practicably
comply.
   The Court’s decision in Planned Parenthood of South-
eastern Pa. v. Casey, 505 U.S. 833 (1992), makes that
clear. Casey held that Pennsylvania’s spousal notification
requirement was facially unconstitutional even though
that provision had been enjoined prior to enforcement.
See id., at 845. And the Court struck down the provision
because it “will impose a substantial obstacle.” Id., at
893–894 (emphasis added). See also id., at 893 (“The
spousal notification requirement is thus likely to prevent a
significant number of women from obtaining an abortion”
(emphasis added)); id., at 894 (Women “are likely to be
deterred from procuring an abortion” (emphasis added)).
   Consistent with this understanding, what petitioners
tried to show in their first case was that the admitting
privileges requirement would cause clinics to close. They
claimed that their evidence showed that “at least one-third
of the State’s licensed providers would stop providing
abortions once the privileges requirement took effect.”2
——————
  2 Brief for Plaintiffs-Appellees in Abbott, No. 13–51008 (CA5), p. 5

(emphasis added); see also id., at 23–24 (“[T]he evidence established
that as a result of the admitting privileges requirement, approximately
one-third of the licensed abortion providers in Texas would stop provid­
ing abortions. . . . As a result, one in three women in Texas would be
unable to access desired abortion services. . . . [T]he immediate, wide­
spread reduction of services caused by the admitting privileges re­
8          WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                           ALITO, J., dissenting

Agreeing with petitioners, the District Court enjoined
enforcement of the requirement on the ground that “there
will be abortion clinics that will close.” Abbott, 951
F. Supp. 2d, at 900 (emphasis added). The Fifth Circuit
found that petitioners’ evidence of likely effect was insuffi­
cient, stating that petitioners failed to prove that “any
woman will lack reasonable access to a clinic within Texas.”
Abbott, 748 F.3d, at 598 (some emphasis added; some
emphasis deleted). The correctness of that holding is
irrelevant for present purposes. What matters is that the
“operative fact” in the prior case was the enactment of the
admitting privileges requirement, and that is precisely the
same operative fact underlying petitioners’ facial attack in
the case now before us.3
                            C
 In light of this body of authority, how can the Court
maintain that the first and second facial claims are really
——————
quirement would produce a shortfall in the capacity of providers to
serve all of the women seeking abortions” (emphasis added)).
   3 Even if the “operative facts” were actual clinic closures, the claims

in the two cases would still be the same. The Court suggests that many
clinics closed between the time of the Fifth Circuit’s decision in the first
case and the time of the District Court’s decision in the present case by
comparing what the Court of Appeals said in Abbott about the effect of
the admitting privileges requirement alone, 748 F.3d, at 598 (“All of
the major Texas cities . . . continue to have multiple clinics where many
physicians will have or obtain hospital admitting privileges”), with
what the District Court said in this case about the combined effect of
the admitting privileges requirement and the ambulatory surgical
center requirement, 46 F. Supp. 3d 673, 680 (WD Tex. 2014) (Were the
surgical center requirement to take effect on September 1, 2014, only
seven or eight clinics would remain open). See ante, at 14–15. Obvi­
ously, this comparison does not show that the effect of the admitting
privileges requirement alone was greater at the time of the District
Court’s decision in this second case. Simply put, the Court presents no
new clinic closures allegedly caused by the admitting privileges re­
quirement beyond those already accounted for in Abbott, as I discuss,
infra, at 15–17, and accompanying notes.
                     Cite as: 579 U. S. ____ (2016)                   9

                         ALITO, J., dissenting

two different claims? The Court’s first argument is that
petitioners did not bring two facial claims because their
complaint in the present case sought only as-applied relief
and it was the District Court, not petitioners, who injected
the issue of facial relief into the case. Ante, at 11. (After
the District Court gave them statewide relief, petitioners
happily accepted the gift and now present their challenge
as a facial one. See Reply Brief 24–25 (“[F]acial invalida­
tion is the only way to ensure that the Texas requirements
do not extinguish women’s liberty”).) The thrust of the
Court’s argument is that a trial judge can circumvent the
rules of claim preclusion by granting a plaintiff relief on a
claim that the plaintiff is barred from relitigating. Not
surprisingly, the Court musters no authority for this
proposition, which would undermine the interests that the
doctrine of claim preclusion is designed to serve. A “fun­
damental precept of common-law adjudication is that an
issue once determined by a competent court is conclusive.”
Arizona v. California, 460 U.S. 605, 619 (1983). This
interest in finality is equally offended regardless of
whether the precluded claim is included in a complaint or
inserted into the case by a judge.4
   Another argument tossed off by the Court is that the
judgment on the admitting privileges claim in the first
case does not have preclusive effect because it was based
on “ ‘the prematurity of the action.’ ” See ante, at 11–12
(quoting Restatement (Second) of Judgments §20(2)). But
this argument grossly mischaracterizes the basis for the
judgment in the first case. The Court of Appeals did not
hold that the facial challenge was premature. It held that
the evidence petitioners offered was insufficient. See
——————
  4 I need not quibble with the Court’s authorities stating that facial

relief can sometimes be appropriate even where a plaintiff has requested
only as-applied relief. Ante, at 15. Assuming that this is generally
proper, it does not follow that this may be done where the plaintiff is
precluded by res judicata from bringing a facial claim.
10       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      ALITO, J., dissenting

Abbott, 748 F.3d, at 598–599; see also n. 9, infra. Peti­
tioners could have sought review in this Court, but elected
not to do so.
   This brings me to the Court’s main argument—that the
second facial challenge is a different claim because of
“changed circumstances.” What the Court means by this
is that petitioners now have better evidence than they did
at the time of the first case with respect to the number of
clinics that would have to close as a result of the admitting
privileges requirement. This argument is contrary to a
cardinal rule of res judicata, namely, that a plaintiff who
loses in a first case cannot later bring the same case sim-
ply because it has now gathered better evidence. Claim
preclusion does not contain a “better evidence” exception.
See, e.g., Torres v. Shalala, 48 F.3d 887, 894 (CA5 1995)
(“If simply submitting new evidence rendered a prior
decision factually distinct, res judicata would cease to
exist”); Geiger v. Foley Hoag LLP Retirement Plan, 521
F.3d 60, 66 (CA1 2008) (Claim preclusion “applies even if
the litigant is prepared to present different evidence . . . in
the second action”); Saylor v. United States, 315 F.3d 664,
668 (CA6 2003) (“The fact that . . . new evidence might
change the outcome of the case does not affect application
of claim preclusion doctrine”); International Union of
Operating Engineers-Employers Constr. Industry Pension,
Welfare and Training Trust Funds v. Karr, 994 F.2d 1426,
1430 (CA9 1993) (“The fact that some different evidence
may be presented in this action . . . , however, does not
defeat the bar of res judicata”); Restatement (Second) of
Judgments §25, Comment b (“A mere shift in the evidence
offered to support a ground held unproved in a prior action
will not suffice to make a new claim avoiding the preclu­
sive effect of the judgment”); 18 C. Wright, A. Miller, & E.
Cooper, Federal Practice and Procedure §4403, p. 33 (2d
ed. 2002) (Wright & Miller) (Res judicata “ordinarily ap­
plies despite the availability of new evidence”); Restate­
                     Cite as: 579 U. S. ____ (2016)                  11

                         ALITO, J., dissenting

ment of Judgments §1, Comment b (The ordinary rules of
claim preclusion apply “although the party against whom
a judgment is rendered is later in a position to produce
better evidence so that he would be successful in a second
action”).
   In an effort to get around this hornbook rule, the Court
cites a potpourri of our decisions that have no bearing on
the question at issue. Some are not even about res judicata.5
And the cases that do concern res judicata, Abie State
Bank v. Bryan, 282 U.S. 765, 772 (1931), Lawlor v. Na-
tional Screen Service Corp., 349 U.S. 322, 328 (1955), and
Third Nat. Bank of Louisville v. Stone, 174 U.S. 432, 434
(1899), endorse the unremarkable proposition that a prior
judgment does not preclude new claims based on acts
occurring after the time of the first judgment.6 But peti­
tioners’ second facial challenge is not based on new acts
postdating the first suit. Rather, it is based on the same
underlying act, the enactment of H. B. 2, which allegedly
posed an undue burden.
   I come now to the authority on which the Court chiefly
relies, Comment f to §24 of the second Restatement. This
is how it reads:
     “Material operative facts occurring after the decision
     of an action with respect to the same subject matter
——————
   5 See ante, at 13 (citing United States v. Carolene Products Co., 304
U.S. 144, 153 (1938), and Nashville, C. & St. L. R. Co. v. Walters, 294
U.S. 405, 415 (1935)).
   6 The Court’s contaminated-water hypothetical, see ante, at 12–13,

may involve such a situation. If after their loss in the first suit, the
same prisoners continued to drink the water, they would not be barred
from suing to recover for subsequent injuries suffered as a result. But
if the Court simply means that the passage of time would allow the
prisoners to present better evidence in support of the same claim, the
successive suit would be barred for the reasons I have given. In that
event, their recourse would be to move for relief from the judgment.
See Restatement (Second) of Judgments §73.
   .
12       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     ALITO, J., dissenting

     may in themselves, or taken in conjunction with the
     antecedent facts, comprise a transaction which may be
     made the basis of a second action not precluded by the
     first. See Illustrations 10–12. Where important hu­
     man values—such as the lawfulness of a continuing
     personal disability or restraint—are at stake, even a
     slight change of circumstances may afford a sufficient
     basis for concluding that a second action may be
     brought.” (Emphasis added.)
   As the word I have highlighted—“may”—should make
clear, this comment does not say that “[m]aterial operative
facts occurring after the decision of an action” always or
even usually form “the basis of a second action not pre­
cluded by the first.” Rather, the comment takes the view
that this “may” be so. Accord, ante, at 11 (“[D]evelopment
of new material facts can mean that a new case and an
otherwise similar previous case do not present the same
claim” (emphasis added)). The question, then, is when the
development of new material facts should lead to this
conclusion. And there are strong reasons to conclude this
should be a very narrow exception indeed. Otherwise, this
statement, relegated to a mere comment, would revolu­
tionize the rules of claim preclusion—by permitting a
party to relitigate a lost claim whenever it obtains better
evidence. Comment f was surely not meant to upend this
fundamental rule.
   What the comment undoubtedly means is far more
modest—only that in a few, limited circumstances the
development of new material facts should (in the opinion
of the ALI) permit relitigation. What are these circum­
stances? Section 24 includes three illustrative examples
in the form of hypothetical cases, and none resembles the
present case.
   In the first hypothetical case, the subsequent suit is
based on new events that provide a basis for relief under a
                 Cite as: 579 U. S. ____ (2016)           13

                     ALITO, J., dissenting

different legal theory. Restatement (Second) of Judgments
§24, Illustration 10.
   In the second case, a father who lost a prior child cus-
tody case brings a second action challenging his wife’s fit-
ness as a mother based on “subsequent experience,” which
I take to mean subsequent conduct by the mother. Id.,
Illustration 11. This illustration is expressly linked to a
determination of a person’s “status”—and not even status
in general, but a particular status, fitness as a parent,
that the law recognizes as changeable. See Reporter’s
Note, id., §24, Comment f (Illustration 11 “exemplifies the
effect of changed circumstances in an action relating to
status”).
   In the final example, the government loses a civil anti­
trust conspiracy case but then brings a second civil anti­
trust conspiracy case based on new conspiratorial acts.
The illustration does not suggest that the legality of acts
predating the end of the first case is actionable in the
second case, only that the subsequent acts give rise to a
new claim and that proof of earlier acts may be admitted
as evidence to explain the significance of the later acts.
Id., Illustration 12.
   The present claim is not similar to any of these illustra­
tions. It does not involve a claim based on postjudgment
acts and a new legal theory. It does not ask us to adjudi­
cate a person’s status. And it does not involve a continu­
ing course of conduct to be proved by the State’s new acts.
   The final illustration actually undermines the Court’s
holding. The Reporter’s Note links this illustration to a
Fifth Circuit case, Exhibitors Poster Exchange, Inc. v.
National Screen Service Corp., 421 F.2d 1313 (1970). In
that case, the court distinguished between truly
postjudgment acts and “acts which have been completed
[prior to the previous judgment] except for their conse­
quences.” Id., at 1318. Only postjudgment acts—and not
postjudgment consequences—the Fifth Circuit held, can
14         WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                          ALITO, J., dissenting

give rise to a new cause of action. See ibid.7
  Here, the Court does not rely on any new acts performed
by the State of Texas after the end of the first case. In­
stead, the Court relies solely on what it takes to be new
consequences, the closing of additional clinics, that are
said to have resulted from the enactment of H. B. 2.
                               D
  For these reasons, what the Court has done here is to
create an entirely new exception to the rule that a losing
plaintiff cannot relitigate a claim just because it now has
new and better evidence. As best I can tell, the Court’s
new rule must be something like this: If a plaintiff initially
loses because it failed to provide adequate proof that a
challenged law will have an unconstitutional effect and if
subsequent developments tend to show that the law will in
fact have those effects, the plaintiff may relitigate the
same claim. Such a rule would be unprecedented, and I
am unsure of its wisdom, but I am certain of this: There is
no possible justification for such a rule unless the plaintiff,
at the time of the first case, could not have reasonably
shown what the effects of the law would be. And that is
not the situation in this case.
                              1
     The Court does not contend that petitioners, at the time
——————
   7 See also Sutliffe v. Epping School Dist., 584 F.3d 314, 328 (CA1

2009) (“[W]hen a defendant is accused of . . . acts which though occur­
ring over a period of time were substantially of the same sort and
similarly motivated, fairness to the defendant as well as the public
convenience may require that they be dealt with in the same action,
and the events are said to constitute but one transaction” (internal
quotation marks omitted)); Monahan v. New York City Dept. of Correc-
tions, 214 F.3d 275, 289 (CA2 2000) (“Plaintiffs’ assertion of new
incidents arising from the application of the challenged policy is also
insufficient to bar the application of res judicata”); Huck v. Dawson, 106
F.3d 45, 49 (CA3 1997) (applying res judicata where “the same facts
that resulted in the earlier judgment have caused continued damage”).
                      Cite as: 579 U. S. ____ (2016)                    15

                          ALITO, J., dissenting

of the first case, could not have gathered and provided
evidence that was sufficient to show that the admitting
privileges requirement would cause a sufficient number of
clinic closures. Instead, the Court attempts to argue that
petitioners could not have shown at that time that a suffi­
cient number of clinics had already closed. As I have
explained, that is not what petitioners need to show or
what they attempted to prove.
   Moreover, the Court is also wrong in its understanding
of petitioners’ proof in the first case. In support of its
holding that the admitting privileges requirement now
“places a ‘substantial obstacle in the path of a woman’s
choice,’ ” the Court relies on two facts: “Eight abortion
clinics closed in the months leading up to the require­
ment’s effective date” and “[e]leven more closed on the day
the admitting-privileges requirement took effect.” Ante, at
24. But petitioners put on evidence addressing exactly
this issue in their first trial. They apparently surveyed 27
of the 36 abortion clinics they identified in the State,
including all 24 of the clinics owned by them or their
coplaintiffs, to find out what impact the requirement
would have on clinic operations. See Appendix, infra
(App. K to Emergency Application To Vacate Stay in
Planned Parenthood of Greater Tex. Surgical Health Servs.
v. Abbott, O. T. 2013, No. 13A452, Plaintiffs’ Trial Exh.
46).
   That survey claimed to show that the admitting privi­
leges requirement would cause 15 clinics to close.8 See
ibid. The Fifth Circuit had that evidence before it, and did
not refuse to consider it.9 If that evidence was sufficient to
——————
   8 As I explain, infra, at 29, and n. 18, some of the closures presumably

included in the Court’s count of 19 were not attributed to H. B. 2 at the
first trial, even by petitioners.
   9 The Abbott panel’s refusal to consider “developments since the con­

clusion of the bench trial,” 748 F.3d, at 599, n. 14, was not addressed to
the evidence of 15 closures presented at trial. The Court of Appeals in
16         WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                           ALITO, J., dissenting

show that the admitting privileges rule created an unlaw­
ful impediment to abortion access (and the District Court
indeed thought it sufficient), then the decision of the Fifth
Circuit in the first case was wrong as a matter of law.
Petitioners could have asked us to review that decision,
but they chose not to do so. A tactical decision of that
nature has consequences. While it does not mean that the
——————
fact credited that evidence by assuming “some clinics may be required
to shut their doors,” but it nevertheless concluded that “there is no
showing whatsoever that any woman will lack reasonable access to a
clinic within Texas.” Id., at 598. The Abbott decision therefore accepted
the factual premise common to these two actions—namely, that the
admitting privileges requirement would cause some clinics to close—
but it concluded that petitioners had not proved a burden on access
regardless. In rejecting Abbott’s conclusion, the Court seems to believe
that Abbott also must have refused to accept the factual premise. See
ante, at 13–15.
   Instead, Abbott’s footnote 14 appears to have addressed the following
post-trial developments: (1) the permanent closure of the Lubbock
clinic, Brief for Plaintiffs-Appellees in Abbott (CA5), at 5, n. 3 (accounted
for among the 15 anticipated closures, see Appendix, infra); (2) the
resumption of abortion services in Fort Worth, Brief for Plaintiffs-
Appellees, at 5, n. 3; (3) the acquisition of admitting privileges by an
Austin abortion provider, id., at 6, n. 4; (4) the acquisition of privileges
by physicians in Dallas and San Antonio, see Letter from J. Crepps to
L. Cayce, Clerk of Court in Abbott (CA5, Jan. 3, 2014); (5) the acquisi-
tion of privileges by physicians in El Paso and Killeen, see Letter from
J. Crepps to L. Cayce, Clerk of Court in Abbott (CA5, Mar. 21, 2014);
and (6) the enforcement of the requirement against one Houston
provider who lacked privileges, see ibid. (citing Texas Medical Board
press release). In the five months between the admitting privileges
requirement taking effect and the Fifth Circuit’s Abbott decision, then,
the parties had ample time to inform that court of post-trial develop­
ments—and petitioners never identified the 15 closures as new (be­
cause the closures were already accounted for in their trial evidence).
In fact, the actual new developments largely favored the State’s case: In
that time, physicians in Austin, Dallas, El Paso, Fort Worth, Killeen,
and San Antonio were able to come into compliance, while only one in
Houston was not, and one clinic (already identified at trial as expected
to close) closed permanently. So Abbott’s decision to ignore post-trial
developments quite likely favored petitioners.
                 Cite as: 579 U. S. ____ (2016)           17

                     ALITO, J., dissenting

admitting privileges requirement is immune to a facial
challenge, it does mean that these petitioners and the
other plaintiffs in the first case cannot mount such a
claim.
                               2
   Even if the Court thinks that petitioners’ evidence in the
first case was insufficient, the Court does not claim that
petitioners, with reasonable effort, could not have gath­
ered sufficient evidence to show with some degree of accu­
racy what the effects of the admitting privileges require­
ment would be. As I have just explained, in their first
trial petitioners introduced a survey of 27 abortion clinics
indicating that 15 would close because of the admitting
privileges requirement. The Court does not identify what
additional evidence petitioners needed but were unable to
gather. There is simply no reason why petitioners should
be allowed to relitigate their facial claim.
                           E
  So far, I have discussed only the first of the two sen­
tences in Comment f, but the Court also relies on the
second sentence. I reiterate what that second sentence
says:
    “Where important human values—such as the lawful­
    ness of a continuing personal disability or restraint—
    are at stake, even a slight change of circumstances
    may afford a sufficient basis for concluding that a sec­
    ond action may be brought.” Restatement (Second) of
    Judgments §24, Comment f.
  The second Restatement offers no judicial support what­
soever for this suggestion, and thus the comment “must be
regarded as a proposal for change rather than a restate­
ment of existing doctrine, since the commentary refers to
not a single case, of this or any other United States court.”
United States v. Stuart, 489 U.S. 353, 375 (1989) (Scalia,
18         WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                          ALITO, J., dissenting

J., concurring in judgment). The sentence also sits in
considerable tension with our decisions stating that res
judicata must be applied uniformly and without regard to
what a court may think is just in a particular case. See,
e.g., Moitie, 452 U.S., at 401 (“The doctrine of res judicata
serves vital public interests beyond any individual judge’s
ad hoc determination of the equities in a particular case”).
Not only did this sentence seemingly come out of nowhere,
but it appears that no subsequent court has relied on this
sentence as a ground for decision. And while a few deci­
sions have cited the “important human values” language,
those cases invariably involve the relitigation of personal
status determinations, as discussed in Comment f ’s Illus­
tration 11. See, e.g., People ex rel. Leonard HH. v. Nixon,
148 A.D. 2d 75, 79–80, 543 N. Y. S. 2d 998, 1001
(1989) (“[B]y its very nature, litigation concerning the
status of a person’s mental capacity does not lend itself to
strict application of res judicata on a transactional analy­
sis basis”).10
                        *    *     *
  In sum, the Court’s holding that petitioners’ second
facial challenge to the admitting privileges requirement is
not barred by claim preclusion is not supported by any of
——————
  10 See also In re Marriage of Shaddle, 317 Ill. App. 3d 428, 430–432,

740 N.E.2d 525, 528–529 (2000) (child custody); In re Hope M., 1998
ME 170, ¶5, 714 A.2d 152, 154 (termination of parental rights); In re
Connors, 255 Ill. App. 3d 781, 784–785, 627 N.E.2d 1171, 1173–1174
(1994) (civil commitment); Kent V. v. State, 233 P.3d 597, 601, and n.
12 (Alaska 2010) (applying Comment f to termination of parental
rights); In re Juvenile Appeal (83–DE), 190 Conn. 310, 318–319, 460
A.2d 1277, 1282 (1983) (same); In re Strozzi, 112 N. M. 270, 274, 814
P.2d 138, 142 (App. 1991) (guardianship and conservatorship); An-
drulonis v. Andrulonis, 193 Md. App. 601, 617, 998 A.2d 898, 908
(2010) (modification of alimony); In re Marriage of Pedersen, 237 Ill.
App. 3d 952, 957, 605 N.E.2d 629, 633 (1992) (same); Friederwitzer v.
Friederwitzer, 55 N.Y. 2d 89, 94–95, 432 N.E.2d 765, 768 (1982) (child
custody).
                  Cite as: 579 U. S. ____ (2016)           19

                      ALITO, J., dissenting

our cases or any body of lower court precedent; is contrary
to the bedrock rule that a party cannot relitigate a claim
simply because the party has obtained new and better
evidence; is contrary to the first Restatement of Judg­
ments and the actual rules of the second Restatement of
Judgment; and is purportedly based largely on a single
comment in the second Restatement, but does not even
represent a sensible reading of that comment. In a regu­
lar case, an attempt by petitioners to relitigate their pre­
viously unsuccessful facial challenge to the admitting
privileges requirement would have been rejected out of
hand—indeed, might have resulted in the imposition of
sanctions under Federal Rule of Civil Procedure 11. No
court would even think of reviving such a claim on its own.
But in this abortion case, ordinary rules of law—and
fairness—are suspended.
                              II

                              A

  I now turn to the application of principles of claim pre­
clusion to a claim that petitioners did include in their
second complaint, namely, their facial challenge to the
requirement in H. B. 2 that abortion clinics comply with
the rules that govern ambulatory surgical centers (ASCs).
As we have said many times, the doctrine of claim preclu­
sion not only bars the relitigation of previously litigated
claims; it can also bar claims that are closely related to the
claims unsuccessfully litigated in a prior case. See Moitie,
supra, at 398; Montana, 440 U.S., at 153.
  As just discussed, the Court’s holding on the admitting
privileges issue is based largely on a comment to §24 of
the second Restatement, and therefore one might think
that consistency would dictate an examination of what §24
has to say on the question whether the ASC challenge
should be barred. But consistency is not the Court’s
watchword here.
20       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     ALITO, J., dissenting

    Section 24 sets out the general rule regarding the
“ ‘[s]plitting’ ” of claims. This is the rule that determines
when the barring of a claim that was previously litigated
unsuccessfully also extinguishes a claim that the plaintiff
could have but did not bring in the first case. Section
24(1) states that the new claim is barred if it is “any part
of the transaction, or series of connected transactions, out
of which the action arose.”
    Here, it is evident that petitioners’ challenges to the
admitting privileges requirement and the ASC require­
ment are part of the same transaction or series of connected
transactions. If, as I believe, the “transaction” is the
enactment of H. B. 2, then the two facial claims are part of
the very same transaction. And the same is true even if
the likely or actual effects of the two provisions constitute
the relevant transactions. Petitioners argue that the
admitting privileges requirement and the ASC require­
ments combined have the effect of unconstitutionally
restricting access to abortions. Their brief repeatedly
refers to the collective effect of the “requirements.” Brief
for Petitioners 40, 41, 42, 43, 44. They describe the admit­
ting privileges and ASC requirements as delivering a “one­
two punch.” Id., at 40. They make no effort whatsoever to
separate the effects of the two provisions.
                             B
  The Court nevertheless holds that there are two “mean­
ingful differences” that justify a departure from the gen­
eral rule against splitting claims. Ante, at 16. Neither
has merit.
                              1
   First, pointing to a statement in a pocket part to a trea­
tise, the Court says that “courts normally treat challenges
to distinct regulatory requirements as ‘separate claims,’
even when they are part of one overarching ‘[g]overnment
                 Cite as: 579 U. S. ____ (2016)           21

                     ALITO, J., dissenting

regulatory scheme.’ ” Ante, at 16–17 (quoting 18 Wright &
Miller §4408, at 54 (2d ed. 2002, Supp. 2016)). As support
for this statement, the treatise cites one case, Hamilton’s
Bogarts, Inc. v. Michigan, 501 F.3d 644, 650 (CA6 2007).
Even if these authorities supported the rule invoked by
the Court (and the Court points to no other authorities),
they would hardly be sufficient to show that “courts nor­
mally” proceed in accordance with the Court’s rule. But in
fact neither the treatise nor the Sixth Circuit decision
actually supports the Court’s rule.
  What the treatise says is the following:
    “Government regulatory schemes provide regular ex­
    amples of circumstances in which regulation of a sin­
    gle business by many different provisions should lead
    to recognition of separate claims when the business
    challenges different regulations.” 18 Wright & Miller
    §4408, at 54 (emphasis added).
Thus, the treatise expresses a view about what the law
“should” be; it does not purport to state what courts “nor­
mally” do. And the recommendation of the treatise au­
thors concerns different provisions of a “regulatory
scheme,” which often embodies an accumulation of legisla­
tive enactments. Petitioners challenge two provisions of
one law, not just two provisions of a regulatory scheme.
   The Sixth Circuit decision is even further afield. In that
case, the plaintiff had previously lost a case challenging
one rule of a state liquor control commission. 501 F.3d, at
649–650. On the question whether the final judgment in
that case barred a subsequent claim attacking another
rule, the court held that the latter claim was “likely” not
barred because, “although [the first rule] was challenged
in the first lawsuit, [the other rule] was not,” and “[t]he
state has not argued or made any showing that [the party]
should also have challenged [the other rule] at the time.”
Id., at 650.     To say that these authorities provide
22       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     ALITO, J., dissenting

meager support for the Court’s reasoning would be an
exaggeration.
   Beyond these paltry authorities, the Court adds only the
argument that we should not “encourage a kitchen-sink
approach to any litigation challenging the validity of
statutes.” Ante, at 17. I agree—but that is not the situa­
tion in this case. The two claims here are very closely
related. They are two parts of the same bill. They both
impose new requirements on abortion clinics. They are
justified by the State on the same ground, protection of the
safety of women seeking abortions. They are both chal­
lenged as imposing the same kind of burden (impaired
access to clinics) on the same kind of right (the right to
abortion, as announced in Roe v. Wade, 410 U.S. 113
(1973), and Casey, 505 U.S. 833). And petitioners attack
the two provisions as a package. According to petitioners,
the two provisions were both enacted for the same illegit­
imate purpose—to close down Texas abortion clinics. See
Brief for Petitioners 35–36. And as noted, petitioners rely
on the combined effect of the two requirements. Petition­
ers have made little effort to identify the clinics that
closed as a result of each requirement but instead aggre­
gate the two requirements’ effects.
   For these reasons, the two challenges “form a conven­
ient trial unit.” Restatement (Second) of Judgments
§24(2). In fact, for a trial court to accurately identify the
effect of each provision it would also need to identify the
effect of the other provision. Cf. infra, at 30.
                               2
   Second, the Court claims that, at the time when peti­
tioners filed their complaint in the first case, they could
not have known whether future rules implementing the
surgical center requirement would provide an exemption
for existing abortion clinics. Ante, at 17. This argument is
deeply flawed.
                  Cite as: 579 U. S. ____ (2016)           23

                      ALITO, J., dissenting

  “Where the inevitability of the operation of a statute
against certain individuals is patent, it is irrelevant to the
existence of a justiciable controversy that there will be a
time delay before the disputed provisions will come into
effect.” Regional Rail Reorganization Act Cases, 419 U.S.
102, 143 (1974). And here, there was never any real
chance that the Texas Department of State Health Ser­
vices would exempt existing abortion clinics from all the
ASC requirements. As the Court of Appeals wrote, “it is
abundantly clear from H. B. 2 that all abortion facilities
must meet the standards already promulgated for ASCs.”
Whole Woman’s Health v. Cole, 790 F.3d 563, 583 (2015)
(per curiam) (case below). See Tex. Health & Safety Code
Ann. §245.010(a) (West Cum. Supp. 2015) (Rules imple­
menting H. B. 2 “must contain minimum standards . . . for
an abortion facility [that are] equivalent to the minimum
standards . . . for ambulatory surgical centers”). There is
no apparent basis for the argument that H. B. 2 permitted
the state health department to grant blanket exemptions.
  Whether there was any real likelihood that clinics would
be exempted from particular ASC requirements is irrele­
vant because both petitioners and the Court view the ASC
requirements as an indivisible whole. Petitioners told the
Fifth Circuit in unequivocal terms that they were “chal­
leng[ing] H. B. 2 broadly, with no effort whatsoever to
parse out specific aspects of the ASC requirement that
they f[ou]nd onerous or otherwise infirm.” 790 F.3d, at
582. Similarly, the majority views all the ASC provisions
as an indivisible whole. See ante, at 38 (“The statute was
meant to require abortion facilities to meet the integrated
surgical-center standards—not some subset thereof ”). On
this view, petitioners had no reason to wait to see whether
the Department of State Health Services might exempt
them from some of the ASC rules. Even if exemptions
from some of the ASC rules had been granted, petitioners
and the majority would still maintain that the provision of
24          WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                           ALITO, J., dissenting

H. B. 2 making the ASC rules applicable to abortion facili­
ties is facially unconstitutional. Thus, exemption from
some of the ASC requirements would be entirely inconse­
quential. The Court has no response to this point. See
ante, at 17.
   For these reasons, petitioners’ facial attack on the ASC
requirements, like their facial attack on the admitting
privileges rule, is precluded.
                              III
   Even if res judicata did not bar either facial claim, a
sweeping, statewide injunction against the enforcement of
the admitting privileges and ASC requirements would still
be unjustified. Petitioners in this case are abortion clinics
and physicians who perform abortions. If they were sim­
ply asserting a constitutional right to conduct a business or
to practice a profession without unnecessary state regula­
tion, they would have little chance of success. See, e.g.,
Williamson v. Lee Optical of Okla., Inc., 348 U.S. 483
(1955). Under our abortion cases, however, they are per­
mitted to rely on the right of the abortion patients they
serve. See Doe v. Bolton, 410 U.S. 179, 188 (1973); but
see ante, at 2–5 (THOMAS, J., dissenting).
   Thus, what matters for present purposes is not the
effect of the H. B. 2 provisions on petitioners but the effect
on their patients. Under our cases, petitioners must show
that the admitting privileges and ASC requirements
impose an “undue burden” on women seeking abortions.
Gonzales v. Carhart, 550 U.S. 124, 146 (2007). And in
order to obtain the sweeping relief they seek—facial inval­
idation of those provisions—they must show, at a mini­
mum, that these provisions have an unconstitutional
impact on at least a “large fraction” of Texas women of
reproductive age.11 Id., at 167–168. Such a situation
——————
 11 The   proper standard for facial challenges is unsettled in the abor­
                      Cite as: 579 U. S. ____ (2016)                    25

                          ALITO, J., dissenting

could result if the clinics able to comply with the new
requirements either lacked the requisite overall capacity
or were located too far away to serve a “large fraction” of
the women in question.
   Petitioners did not make that showing. Instead of offer­
ing direct evidence, they relied on two crude inferences.
First, they pointed to the number of abortion clinics that
closed after the enactment of H. B. 2, and asked that it be
inferred that all these closures resulted from the two
challenged provisions. See Brief for Petitioners 23–24.
They made little effort to show why particular clinics
closed. Second, they pointed to the number of abortions
performed annually at ASCs before H. B. 2 took effect and,
because this figure is well below the total number of abor­
tions performed each year in the State, they asked that it
be inferred that ASC-compliant clinics could not meet the
demands of women in the State. See App. 237–238. Peti­
——————
tion context. See Gonzales, 550 U.S., at 167–168 (comparing Ohio v.
Akron Center for Reproductive Health, 497 U.S. 502, 514 (1990)
(“[B]ecause appellees are making a facial challenge to a statute, they
must show that no set of circumstances exists under which the Act
would be valid” (internal quotation marks omitted)), with Casey, 505
U.S., at 895 (opinion of the Court) (indicating a spousal-notification
statute would impose an undue burden “in a large fraction of the cases
in which [it] is relevant” and holding the statutory provision facially
invalid)). Like the Court in Gonzales, supra, at 167–168, I do not
decide the question, and use the more plaintiff-friendly “large fraction”
formulation only because petitioners cannot meet even that test.
   The Court, by contrast, applies the “large fraction” standard without
even acknowledging the open question. Ante, at 39. In a similar vein,
it holds that the fraction’s “relevant denominator is ‘those [women] for
whom [the provision] is an actual rather than an irrelevant re­
striction.’ ” Ibid. (quoting Casey, 505 U.S., at 895). I must confess that
I do not understand this holding. The purpose of the large-fraction
analysis, presumably, is to compare the number of women actually
burdened with the number potentially burdened. Under the Court’s
holding, we are supposed to use the same figure (women actually
burdened) as both the numerator and the denominator. By my math,
that fraction is always “1,” which is pretty large as fractions go.
26        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                         ALITO, J., dissenting

tioners failed to provide any evidence of the actual capac­
ity of the facilities that would be available to perform
abortions in compliance with the new law—even though
they provided this type of evidence in their first case to the
District Court at trial and then to this Court in their
application for interim injunctive relief. Appendix, infra.
                             A
  I do not dispute the fact that H. B. 2 caused the closure
of some clinics. Indeed, it seems clear that H. B. 2 was
intended to force unsafe facilities to shut down. The law
was one of many enacted by States in the wake of the
Kermit Gosnell scandal, in which a physician who ran an
abortion clinic in Philadelphia was convicted for the first-
degree murder of three infants who were born alive and
for the manslaughter of a patient. Gosnell had not been
actively supervised by state or local authorities or by his
peers, and the Philadelphia grand jury that investigated
the case recommended that the Commonwealth adopt a
law requiring abortion clinics to comply with the same
regulations as ASCs.12 If Pennsylvania had had such a
requirement in force, the Gosnell facility may have been
shut down before his crimes. And if there were any simi­
larly unsafe facilities in Texas, H. B. 2 was clearly in-
tended to put them out of business.13
——————
   12 Report of Grand Jury in No. 0009901–2008 (1st Jud. Dist. Pa., Jan.

14, 2011), p. 248–249, online at http://www.phila.gov/districtattorney/
pdfs/grandjurywomensmedical.pdf (all Internet materials as last visited
June 24, 2016).
   13 See House Research Org., Laubenberg et al., Bill Analysis 10

(July 9, 2013), online at http://www.hro.house.state.tx.us/pdf/ba832/
hb0002.pdf (“Higher standards could prevent the occurrence of a
situation in Texas like the one recently exposed in Philadelphia, in
which Dr. Kermit Gosnell was convicted of murder after killing babies
who were born alive. A patient also died at that substandard clinic”).
The Court attempts to distinguish the Gosnell horror story by pointing
                    Cite as: 579 U. S. ____ (2016)                  27

                         ALITO, J., dissenting

   While there can be no doubt that H. B. 2 caused some
clinics to cease operation, the absence of proof regarding
the reasons for particular closures is a problem because
some clinics have or may have closed for at least four
reasons other than the two H. B. 2 requirements at issue
here. These are:
     1. H. B. 2’s restriction on medication abortion. In
     their first case, petitioners challenged the provision of
     H. B. 2 that regulates medication abortion, but that
     part of the statute was upheld by the Fifth Circuit
     and not relitigated in this case. The record in this
     case indicates that in the first six months after this
     restriction took effect, the number of medication abor­
     tions dropped by 6,957 (compared to the same period
     the previous year). App. 236.
     2. Withdrawal of Texas family planning funds. In
     2011, Texas passed a law preventing family planning
     grants to providers that perform abortions and their
     affiliates. In the first case, petitioners’ expert admit­
     ted that some clinics closed “as a result of the defund­
     ing,”14 and as discussed below, this withdrawal ap­
     pears specifically to have caused multiple clinic
     closures in West Texas. See infra, at 29, and n. 18.
     3. The nationwide decline in abortion demand. Peti­
     tioners’ expert testimony relies15 on a study from the
     Guttmacher Institute which concludes that “ ‘[t]he na­
     tional abortion rate has resumed its decline, and no
     evidence was found that the overall drop in abortion
     incidence was related to the decrease in providers or to
—————— 

to differences between Pennsylvania and Texas law. See ante, at 27–

28. But Texas did not need to be in Pennsylvania’s precise position for
the legislature to rationally conclude that a similar law would be
helpful.
  14 Rebuttal Decl. of Dr. Joseph E. Potter, Doc. 76–2, p. 12, ¶32, in

Abbott (WD Tex., Oct. 18, 2013) (Potter Rebuttal Decl.).
  15 See App. 234, 237, 253.
28         WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                          ALITO, J., dissenting

     restrictions implemented between 2008 and 2011.’ ”
     App. 1117 (direct testimony of Dr. Peter Uhlenberg)
     (quoting R. Jones & J. Jerman, Abortion Incidence
     and Service Availability In the United States, 2011,
     46 Perspectives on Sexual and Reproductive Health 3
     (2014); emphasis in testimony). Consistent with that
     trend, “[t]he number of abortions to residents of Texas
     declined by 4,956 between 2010 and 2011 and by
     3,905 between 2011 and 2012.” App. 1118.
     4. Physician retirement (or other localized factors).
     Like everyone else, most physicians eventually retire,
     and the retirement of a physician who performs abor­
     tions can cause the closing of a clinic or a reduction in
     the number of abortions that a clinic can perform.
     When this happens, the closure of the clinic or the re­
     duction in capacity cannot be attributed to H. B. 2 un­
     less it is shown that the retirement was caused by the
     admitting privileges or surgical center requirements
     as opposed to age or some other factor.
   At least nine Texas clinics may have ceased performing
abortions (or reduced capacity) for one or more of the
reasons having nothing to do with the provisions chal­
lenged here. For example, in their first case, petitioners
alleged that the medication-abortion restriction would
cause at least three medication-only abortion clinics to
cease performing abortions,16 and they predicted that
“[o]ther facilities that offer both surgical and medication
abortion will be unable to offer medication abortion,”17
presumably reducing their capacity. It also appears that
several clinics (including most of the clinics operating in
West Texas, apart from El Paso) closed in response to the
——————
  16 Complaint  and Application for Preliminary and Permanent Injunc­
tion in Abbott (WD Tex.), ¶¶10, 11 (listing one clinic in Stafford and two
in San Antonio).
   17 Id., ¶88.
                     Cite as: 579 U. S. ____ (2016)                    29

                          ALITO, J., dissenting

unrelated law restricting the provision of family planning
funds.18 And there is reason to question whether at least
two closures (one in Corpus Christi and one in Houston)
may have been prompted by physician retirements.19
  Neither petitioners nor the District Court properly
addressed these complexities in assessing causation—and
for no good reason. The total number of abortion clinics in
the State was not large. Petitioners could have put on
evidence (as they did for 27 individual clinics in their first
case, see Appendix, infra) about the challenged provisions’
role in causing the closure of each clinic,20 and the court
could have made a factual finding as to the cause of each
——————
  18 In  the first case, petitioners apparently did not even believe that
the abortion clinics in Abilene, Bryan, Midland, and San Angelo were
made to close because of H. B. 2. In that case, petitioners submitted a
list of 15 clinics they believed would close (or have severely limited
capacity) because of the admitting privileges requirement—and those
four West Texas clinics are not on the list. See Appendix, infra. And at
trial, a Planned Parenthood executive specifically testified that the
Midland clinic closed because of the funding cuts and because the
clinic’s medical director retired. See 1 Tr. 91, 93, in Abbott (WD Tex.,
Oct. 21, 2013). Petitioners’ list and Planned Parenthood’s testimony
both fit with petitioners’ expert’s admission in the first case that some
clinics closed “as a result of the defunding.” Potter Rebuttal Decl. ¶32.
   19 See Stoelje, Abortion Clinic Closes in Corpus Christi, San Antonio

Express-News (June 10, 2014), online at http://www.mysanantonio.com/
news/local/ article/Abortion-clinic-closes-in-Corpus-Christi-5543125.php
(provider “retiring for medical reasons”); 1 Plaintiffs’ Exh. 18, p. 2, in
Whole Woman’s Health v. Lakey, No. 1:14–cv–284 (WD Tex., admitted
into evidence Aug. 4, 2014) (e-mail stating Houston clinic owner “is
retiring his practice”). Petitioners should have been required to put on
proof about the reason for the closure of particular clinics. I cite the
extrarecord Corpus Christi story only to highlight the need for such
proof.
   20 This kind of evidence was readily available; in fact, petitioners

deposed at least one nonparty clinic owner about the burden posed by
H. B. 2. See App. 1474. And recall that in their first case, petitioners
put on evidence purporting to show how the admitting privileges
requirement would (or would not) affect 27 clinics. See Appendix, infra
(petitioners’ chart of clinics).
30        WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                         ALITO, J., dissenting

closure.
   Precise findings are important because the key issue
here is not the number or percentage of clinics affected,
but the effect of the closures on women seeking abortions,
i.e., on the capacity and geographic distribution of clinics
used by those women. To the extent that clinics closed (or
experienced a reduction in capacity) for any reason unre­
lated to the challenged provisions of H. B. 2, the corre­
sponding burden on abortion access may not be factored
into the access analysis. Because there was ample reason
to believe that some closures were caused by these other
factors, the District Court’s failure to ascertain the rea­
sons for clinic closures means that, on the record before us,
there is no way to tell which closures actually count.
Petitioners—who, as plaintiffs, bore the burden of proof—
cannot simply point to temporal correlation and call it
causation.
                             B
  Even if the District Court had properly filtered out
immaterial closures, its analysis would have been incom­
plete for a second reason. Petitioners offered scant evi­
dence on the capacity of the clinics that are able to comply
with the admitting privileges and ASC requirements, or
on those clinics’ geographic distribution. Reviewing the
evidence in the record, it is far from clear that there has
been a material impact on access to abortion.
  On clinic capacity, the Court relies on petitioners’ expert
Dr. Grossman, who compared the number of abortions
performed at Texas ASCs before the enactment of H. B. 2
(about 14,000 per year) with the total number of abortions
per year in the State (between 60,000–70,000 per year).
Ante, at 32–33.21 Applying what the Court terms “common
——————
  21 In the first case, petitioners submitted a report that Dr. Grossman

coauthored with their testifying expert, Dr. Potter. 1 Tr. 38 in Lakey
(Aug. 4, 2014) (Lakey Tr.). That report predicted that “the shortfall in
                     Cite as: 579 U. S. ____ (2016)                    31

                          ALITO, J., dissenting

sense,” the Court infers that the ASCs that performed
abortions at the time of H. B. 2’s enactment lacked the
capacity to perform all the abortions sought by women in
Texas.
  The Court’s inference has obvious limitations. First, it
is not unassailable “common sense” to hold that current
utilization equals capacity; if all we know about a grocery
store is that it currently serves 200 customers per week,
ante, at 33, that fact alone does not tell us whether it is an

——————
capacity due to the admitting privileges requirement will prevent at
least 22,286 women” from accessing abortion. Decl. of Dr. Joseph E.
Potter, Doc. 9–8, p. 4, in Abbott (WD Tex., Oct. 1, 2013). The methodol­
ogy used was questionable. See Potter Rebuttal Decl. ¶18. As Dr.
Potter admitted: “There’s no science there. It’s just evidence.” 2 Tr. 23
in Abbott (WD Tex., Oct. 22, 2013). And in this case, in fact, Dr.
Grossman admitted that their prediction turned out to be wildly
inaccurate. Specifically, he provided a new figure (approximately
9,200) that was less than half of his earlier prediction. 1 Lakey Tr. 41.
And he then admitted that he had not proven any causal link between
the admitting privileges requirement and that smaller decline. Id., at
54 (quoting Grossman et al., Change in Abortion Services After Imple­
mentation of a Restrictive Law in Texas, 90 Contraception 496, 500
(2014)).
  Dr. Grossman’s testimony in this case, furthermore, suggested that
H. B. 2’s restriction on medication abortion (whose impact on clinics
cannot be attributed to the provisions challenged in this case) was a
major cause in the decline in the abortion rate. After the medication
abortion restriction and admitting privileges requirement took effect,
over the next six months the number of medication abortions dropped
by 6,957 compared to the same period in the previous year. See App.
236. The corresponding number of surgical abortions rose by 2,343.
See ibid. If that net decline of 4,614 in six months is doubled to approx­
imate the annual trend (which is apparently the methodology Dr.
Grossman used to arrive at his 9,200 figure, see 90 Contraception,
supra, at 500), then the year’s drop of 9,228 abortions seems to be
entirely the product of the medication abortion restriction. Taken
together, these figures make it difficult to conclude that the admitting
privileges requirement actually depressed the abortion rate at all.
  In light of all this, it is unclear why the Court takes Dr. Grossman’s
testimony at face value.
32         WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                          ALITO, J., dissenting

overcrowded minimart or a practically empty supermar­
ket. Faced with increased demand, ASCs could potentially
increase the number of abortions performed without pro­
hibitively expensive changes. Among other things, they
might hire more physicians who perform abortions,22
utilize their facilities more intensively or efficiently, or
shift the mix of services provided. Second, what matters
for present purposes is not the capacity of just those ASCs
that performed abortions prior to the enactment of H. B. 2
but the capacity of those that would be available to per­
form abortions after the statute took effect. And since the
enactment of H. B. 2, the number of ASCs performing
abortions has increased by 50%—from six in 2012 to nine
today.23
  The most serious problem with the Court’s reasoning is
that its conclusion is belied by petitioners’ own submis­
sions to this Court. In the first case, when petitioners
asked this Court to vacate the Fifth Circuit’s stay of the
District Court’s injunction of the admitting privileges
——————
   22 The Court asserts that the admitting privileges requirement is a

bottleneck on capacity, ante, at 34, but it musters no evidence and does
not even dispute petitioners’ own evidence that the admitting privileges
requirement may have had zero impact on the Texas abortion rate, n.
21, supra.
   23 See Brief for Petitioners 23–24 (six centers in 2012, compared with

nine today). Two of the three new surgical centers opened since this
case was filed are operated by Planned Parenthood (which now owns
five of the nine surgical centers in the State). See App. 182–183, 1436.
Planned Parenthood is obviously able to comply with the challenged
H. B. 2 requirements. The president of petitioner Whole Woman’s
Health, a much smaller entity, has complained that Planned
Parenthood “ ‘put[s] local independent businesses in a tough situation.’ ”
Simon, Planned Parenthood Hits Suburbia, Wall Street Journal Online
(June 23, 2008) (cited in Brief for CitizenLink et al. as Amici Curiae
15–16, and n. 23). But as noted, petitioners in this case are not assert­
ing their own rights but those of women who wish to obtain an abor­
tion, see supra, at 24, and thus the effect of the H. B. 2 requirements on
petitioners’ business and professional interests are not relevant.
                     Cite as: 579 U. S. ____ (2016)                    33

                          ALITO, J., dissenting

requirement pending appeal, they submitted a chart
previously provided in the District Court that detailed the
capacity of abortion clinics after the admitting privileges
requirement was to take effect.24 This chart is included as
an Appendix to this opinion.25 Three of the facilities listed
on the chart were ASCs, and their capacity was shown as
follows:
     Southwestern Women’s Surgery Center in Dallas
       was said to have the capacity for 5,720 abortions a
       year (110 per week);
     Planned Parenthood Surgical Health Services Cen­
       ter in Dallas was said to have the capacity for 6,240
       abortions a year (120 per week); and

——————
   24 See Appendix, infra. The Court apparently brushes off this evi­

dence as “outside the record,” ante, at 35, but it was filed with this
Court by the same petitioners in litigation closely related to this case.
And “we may properly take judicial notice of the record in that litiga­
tion between the same parties who are now before us.” Shuttlesworth
v. Birmingham, 394 U.S. 147, 157 (1969); see also, e.g., United States
v. Pink, 315 U.S. 203, 216 (1942); Freshman v. Atkins, 269 U.S. 121,
124 (1925).
   25 The chart lists the 36 abortion clinics apparently open at the time

of trial, and identifies the “Capacity after Privileges Requirement” for
27 of those clinics. Of those 27 clinics, 24 were owned by plaintiffs in
the first case, and 3 (Coastal Birth Control Center, Hill Top Women’s
Reproductive Health Services, and Harlingen Reproductive Services)
were owned by nonparties. It is unclear why petitioners’ chart did not
include capacity figures for the other nine clinics (also owned by
non-parties). Under Federal Rule of Civil Procedure 30(b)(6), petition­
ers should have been able to depose representatives of those clinics to
determine those clinics’ capacity and their physicians’ access to admit­
ting privileges. In the present case, petitioners in fact deposed at least
one such nonparty clinic owner, whose testimony revealed that he was
able to comply with the admitting privileges requirement. See App.
1474 (testimony of El Paso abortion clinic owner, confirming that he
possesses admitting privileges “at every hospital in El Paso” (filed
under seal)). The chart states that 14 of those clinics would not be able
to perform abortions if the requirement took effect, and that another
clinic would have “severely limited” capacity. See Appendix, infra.
34         WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                          ALITO, J., dissenting

     Planned Parenthood Center for Choice in Houston
        was said to have the capacity for 9,100 abortions a
        year (175 per week).26 See Appendix, infra.
   The average capacity of these three ASCs was 7,020
abortions per year.27 If the nine ASCs now performing
abortions in Texas have the same average capacity, they
have a total capacity of 63,180. Add in the assumed capac­
ity for two other clinics that are operating pursuant to the
judgment of the Fifth Circuit (over 3,100 abortions per
year),28 and the total for the State is 66,280 abortions per
year. That is comparable to the 68,298 total abortions
performed in Texas in 2012, the year before H. B. 2 was
enacted, App. 236,29 and well in excess of the abortion rate
——————
  26 The Court nakedly asserts that this clinic “does not represent most

facilities.” Ante, at 35. Given that in this case petitioners did not
introduce evidence on “most facilities,” I have no idea how the Court
arrives at this conclusion.
  27 The Court chides me, ante, at 35, for omitting the Whole Woman’s

Health ASC in San Antonio from this average. As of the Abbott trial in
2013, that ASC’s capacity was (allegedly) to be “severely limited” by the
admitting privileges requirement. See Appendix, infra (listing “Capacity
after Privileges Requirement”). But that facility came into compli­
ance with that requirement a few months later, see Letter from J.
Crepps to L. Cayce, Clerk of Court in Abbott (CA5, Jan. 3, 2014), so its
precompliance capacity is irrelevant here.
  28 Petitioner Whole Woman’s Health performed over 14,000 abortions

over 10 years in McAllen. App. 128. Petitioner Nova Health Systems
performed over 17,000 abortions over 10 years in El Paso. Id., at 129.
(And as I explain at n. 33, infra, either Nova Health Systems or an­
other abortion provider will be open in the El Paso area however this
case is decided.)
  29 This conclusion is consistent with public health statistics offered by

petitioners. These statistics suggest that ASCs have a much higher
capacity than other abortion facilities. In 2012, there were 14,361
abortions performed by six surgical centers, meaning there were 2,394
abortions per center. See Brief for Petitioners 23; App. 236. In 2012,
there were approximately 35 other abortion clinics operating in Texas,
see id., at 228 (41 total clinics as of Nov. 1, 2012), which performed
53,937 abortions, id., at 236 (68,298 total minus 14,361 performed in
surgical centers). On average, those other clinics each performed
                    Cite as: 579 U. S. ____ (2016)                  35

                         ALITO, J., dissenting

one would expect—59,070—if subtracting the apparent
impact of the medication abortion restriction, see n. 21,
supra.
  To be clear, I do not vouch for the accuracy of this calcu­
lation. It might be too high or too low. The important
point is that petitioners put on evidence of actual clinic
capacity in their earlier case, and there is no apparent
reason why they could not have done the same here.
Indeed, the Court asserts that, after the admitting privi­
leges requirement took effect, clinics “were not able to
accommodate increased demand,” ante, at 35, but petition­
ers’ own evidence suggested that the requirement had no
effect on capacity, see n. 21, supra. On this point, like the
question of the reason for clinic closures, petitioners did
not discharge their burden, and the District Court did not
engage in the type of analysis that should have been con­
ducted before enjoining an important state law.
  So much for capacity. The other30 potential obstacle to
abortion access is the distribution of facilities throughout
the State. This might occur if the two challenged H. B. 2
requirements, by causing the closure of clinics in some
rural areas, led to a situation in which a “large fraction”31
of women of reproductive age live too far away from any
open clinic. Based on the Court’s holding in Planned
Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833, it
appears that the need to travel up to 150 miles is not an
undue burden,32 and the evidence in this case shows that
——————
53,937÷35=1,541 abortions per year. So surgical centers in 2012
performed 55% more abortions per facility (2,394 abortions) than the
average (1,541) for other clinics.
  30 The Court also gives weight to supposed reductions in “individual­

ized attention, serious conversation, and emotional support” in its
undue-burden analysis. Ante, at 36. But those “facts” are not in the
record, so I have no way of addressing them.
  31 See n. 11, supra.
  32 The District Court in Casey found that 42% of Pennsylvania women

“must travel for at least one hour, and sometimes longer than three
36         WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                          ALITO, J., dissenting

if the only clinics in the State were those that would have
remained open if the judgment of the Fifth Circuit had not
been enjoined, roughly 95% of the women of reproductive
age in the State would live within 150 miles of an open
facility (or lived outside that range before H. B. 2).33
Because the record does not show why particular facilities
closed, the real figure may be even higher than 95%.
   We should decline to hold that these statistics justify
the facial invalidation of the H. B. 2 requirements. The

——————
hours, to obtain an abortion from the nearest provider.” 744 F. Supp.
1323, 1352 (ED Pa. 1990), aff’d in part, rev’d in part, 947 F.2d 682
(CA3 1991), aff’d in part, rev’d in part, 505 U.S. 833 (1992). In that
case, this Court recognized that the challenged 24-hour waiting period
would require some women to make that trip twice, and yet upheld the
law regardless. See id., at 886–887.
   33 Petitioners’ expert testified that 82.5% of Texas women of reproduc­

tive age live within 150 miles of a Texas surgical center that provides
abortions. See App. 242 (930,000 women living more than 150 miles
away), 244 (5,326,162 women total). The State’s expert further testi­
fied, without contradiction, that an additional 6.2% live within 150
miles of the McAllen facility, and another 3.3% within 150 miles of an
El Paso-area facility. Id., at 921–922. (If the Court did not award
statewide relief, I assume it would instead either conclude that the
availability of abortion on the New Mexico side of the El Paso metropol­
itan area satisfies the Constitution, or it would award as-applied relief
allowing petitioner Nova Health Systems to remain open in El Paso.
Either way, the 3.3% figure would remain the same, because Nova’s
clinic and the New Mexico facility are so close to each other. See id., at
913, 916, 921 (only six women of reproductive age live within 150 miles
of Nova’s clinic but not New Mexico clinic).) Together, these percent­
ages add up to 92.0% of Texas women of reproductive age.
   Separately, the State’s expert also testified that 2.9% of women of
reproductive age lived more than 150 miles from an abortion clinic
before H. B. 2 took effect. Id., at 916.
   So, at most, H. B. 2 affects no more than (100%-2.9%)-92.0%=5.1% of
women of reproductive age. Also recall that many rural clinic closures
appear to have been caused by other developments—indeed, petitioners
seemed to believe that themselves—and have certainly not been shown
to be caused by the provisions challenged here. See supra, at 29, and
n. 18. So the true impact is almost certainly smaller than 5.1%.
                 Cite as: 579 U. S. ____ (2016)          37

                     ALITO, J., dissenting

possibility that the admitting privileges requirement
might have caused a closure in Lubbock is no reason to
issue a facial injunction exempting Houston clinics from
that requirement. I do not dismiss the situation of those
women who would no longer live within 150 miles of a
clinic as a result of H. B. 2. But under current doctrine
such localized problems can be addressed by narrow as-
applied challenges.
                             IV
  Even if the Court were right to hold that res judicata
does not bar this suit and that H. B. 2 imposes an undue
burden on abortion access—it is, in fact, wrong on both
counts—it is still wrong to conclude that the admitting
privileges and surgical center provisions must be enjoined
in their entirety. H. B. 2 has an extraordinarily broad
severability clause that must be considered before enjoin­
ing any portion or application of the law. Both challenged
provisions should survive in substantial part if the Court
faithfully applies that clause. Regrettably, it enjoins both
in full, heedless of the (controlling) intent of the state
legislature. Cf. Leavitt v. Jane L., 518 U.S. 137, 139
(1996) (per curiam) (“Severability is of course a matter of
state law”).
                            A
   Applying H. B. 2’s severability clause to the admitting
privileges requirement is easy. Simply put, the require­
ment must be upheld in every city in which its application
does not pose an undue burden. It surely does not pose
that burden anywhere in the eastern half of the State,
where most Texans live and where virtually no woman of
reproductive age lives more than 150 miles from an open
clinic. See App. 242, 244 (petitioners’ expert testimony
that 82.5% of Texas women of reproductive age live within
150 miles of open clinics in Austin, Dallas, Fort Worth,
38         WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                          ALITO, J., dissenting

Houston, and San Antonio). (Unfortunately, the Court
does not address the State’s argument to this effect. See
Brief for Respondents 51.) And petitioners would need to
show that the requirement caused specific West Texas
clinics to close (but see supra, at 29, and n. 18) before they
could be entitled to an injunction tailored to address those
closures.
                              B
  Applying severability to the surgical center requirement
calls for the identification of the particular provisions of
the ASC regulations that result in the imposition of an
undue burden. These regulations are lengthy and de­
tailed, and while compliance with some might be expen­
sive, compliance with many others would not. And many
serve important health and safety purposes. Thus, the
surgical center requirements cannot be judged as a pack­
age. But the District Court nevertheless held that all the
surgical center requirements are unconstitutional in all
cases, and the Court sustains this holding on grounds that
are hard to take seriously.
  When the Texas Legislature passed H. B. 2, it left no
doubt about its intent on the question of severability. It
included a provision mandating the greatest degree of
severability possible. The full provision is reproduced
below,34 but it is enough to note that under this provision
——————
  34 The  severability provision states:
  “(a) If some or all of the provisions of this Act are ever temporarily or
permanently restrained or enjoined by judicial order, all other provi­
sions of Texas law regulating or restricting abortion shall be enforced
as though the restrained or enjoined provisions had not been adopted;
provided, however, that whenever the temporary or permanent re­
straining order or injunction is stayed or dissolved, or otherwise ceases
to have effect, the provisions shall have full force and effect.
  “(b) Mindful of Leavitt v. Jane L., 518 U.S. 137 (1996), in which in
the context of determining the severability of a state statute regulating
abortion the United States Supreme Court held that an explicit state­
                      Cite as: 579 U. S. ____ (2016)                       39

                            ALITO, J., dissenting

“every provision, section, subsection, sentence, clause,
phrase, or word in this Act, and every application of the
provisions in this Act, are severable from each other.”
H. B. 2, §10(b), App. to Pet. for Cert. 200a. And to drive
home the point about the severability of applications of the
law, the provision adds:
     “If any application of any provision in this Act to any
     person, group of persons, or circumstances is found by
     a court to be invalid, the remaining applications of
     that provision to all other persons and circumstances
     shall be severed and may not be affected. All consti­
     tutionally valid applications of this Act shall be sev­
——————
ment of legislative intent is controlling, it is the intent of the legislature
that every provision, section, subsection, sentence, clause, phrase, or
word in this Act, and every application of the provisions in this Act, are
severable from each other. If any application of any provision in this
Act to any person, group of persons, or circumstances is found by a
court to be invalid, the remaining applications of that provision to all
other persons and circumstances shall be severed and may not be
affected. All constitutionally valid applications of this Act shall be
severed from any applications that a court finds to be invalid, leaving
the valid applications in force, because it is the legislature’s intent and
priority that the valid applications be allowed to stand alone. Even if a
reviewing court finds a provision of this Act to impose an undue burden
in a large or substantial fraction of relevant cases, the applications that
do not present an undue burden shall be severed from the remaining
provisions and shall remain in force, and shall be treated as if the
legislature had enacted a statute limited to the persons, group of
persons, or circumstances for which the statute’s application does not
present an undue burden. The legislature further declares that it
would have passed this Act, and each provision, section, subsection,
sentence, clause, phrase, or word, and all constitutional applications of
this Act, irrespective of the fact that any provision, section, subsection,
sentence, clause, phrase, or word, or applications of this Act, were to be
declared unconstitutional or to represent an undue burden.
   “(c) [omitted—applies to late-term abortion ban only]
   “(d) If any provision of this Act is found by any court to be unconstitu­
tionally vague, then the applications of that provision that do not
present constitutional vagueness problems shall be severed and remain
in force.” H. B. 2, §10, App. to Pet. for Cert. 199a–201a.
40       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                      ALITO, J., dissenting

     ered from any applications that a court finds to be in­
     valid, leaving the valid applications in force, because
     it is the legislature’s intent and priority that the valid
     applications be allowed to stand alone.” Ibid.
  This provision indisputably requires that all surgical
center regulations that are not themselves unconstitutional
be left standing. Requiring an abortion facility to com-
ply with any provision of the regulations applicable to
surgical centers is an “application of the provision” of H. B.
2 that requires abortion clinics to meet surgical center
standards. Therefore, if some such applications are un­
constitutional, the severability clause plainly requires that
those applications be severed and that the rest be left
intact.
  How can the Court possibly escape this painfully obvi­
ous conclusion? Its main argument is that it need not
honor the severability provision because doing so would be
too burdensome. See ante, at 38. This is a remarkable
argument.
  Under the Supremacy Clause, federal courts may strike
down state laws that violate the Constitution or conflict
with federal statutes, Art. VI, cl. 2, but in exercising this
power, federal courts must take great care. The power to
invalidate a state law implicates sensitive federal-state
relations. Federal courts have no authority to carpet-
bomb state laws, knocking out provisions that are per-
fectly consistent with federal law, just because it would be
too much bother to separate them from unconstitutional
provisions.
  In any event, it should not have been hard in this case
for the District Court to separate any bad provisions from
the good. Petitioners should have identified the particular
provisions that would entail what they regard as an undue
expense, and the District Court could have then concen­
trated its analysis on those provisions. In fact, petitioners
                  Cite as: 579 U. S. ____ (2016)            41

                      ALITO, J., dissenting

did do this in their trial brief, Doc. 185, p. 8 in Lakey (Aug.
12, 2014) (“It is the construction and nursing require­
ments that form the basis of Plaintiffs’ challenge”), but
they changed their position once the District Court awarded
blanket relief, see 790 F.3d, at 582 (petitioners told the
Fifth Circuit that they “challenge H. B. 2 broadly, with no
effort whatsoever to parse out specific aspects of the ASC
requirement that they find onerous or otherwise infirm”).
In its own review of the ASC requirement, in fact, the
Court follows petitioners’ original playbook and focuses on
the construction and nursing requirements as well. See
ante, at 28–29 (detailed walkthrough of Tex. Admin. Code,
tit. 25, §§135.15 (2016) (nursing), 135.52 (construction)). I
do not see how it “would inflict enormous costs on both
courts and litigants,” ante, at 38, to single out the ASC
regulations that this Court and petitioners have both
targeted as the core of the challenge.
   By forgoing severability, the Court strikes down numer­
ous provisions that could not plausibly impose an undue
burden. For example, surgical center patients must “be
treated with respect, consideration, and dignity.” Tex.
Admin. Code, tit. 25, §135.5(a). That’s now enjoined.
Patients may not be given misleading “advertising regard­
ing the competence and/or capabilities of the organiza­
tion.” §135.5(g). Enjoined. Centers must maintain fire
alarm      and    emergency       communications       systems,
§§135.41(d), 135.42(e), and eliminate “[h]azards that
might lead to slipping, falling, electrical shock, burns,
poisoning, or other trauma,” §135.10(b). Enjoined and
enjoined. When a center is being remodeled while still in
use, “[t]emporary sound barriers shall be provided where
intense, prolonged construction noises will disturb pa­
tients or staff in the occupied portions of the building.”
§135.51(b)(3)(B)(vi). Enjoined. Centers must develop and
enforce policies concerning teaching and publishing by
staff. §§135.16(a), (c). Enjoined. They must obtain in­
42       WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                     ALITO, J., dissenting

formed consent before doing research on patients.
§135.17(e). Enjoined. And each center “shall develop, im-
plement[,] and maintain an effective, ongoing, organization-
wide, data driven patient safety program.” §135.27(b).
Also enjoined. These are but a few of the innocuous re­
quirements that the Court invalidates with nary a wave of
the hand.
  Any responsible application of the H. B. 2 severability
provision would leave much of the law intact. At a mini­
mum, both of the requirements challenged here should be
held constitutional as applied to clinics in any Texas city
that will have a surgical center providing abortions (i.e.,
those areas in which there cannot possibly have been an
undue burden on abortion access). Moreover, as even the
District Court found, the surgical center requirement is
clearly constitutional as to new abortion facilities and
facilities already licensed as surgical centers. Whole
Woman’s Health v. Lakey, 46 F. Supp. 3d 673, 676 (WD
Tex. 2014). And we should uphold every application of
every surgical center regulation that does not pose an
undue burden—at the very least, all of the regulations as
to which petitioners have never made a specific complaint
supported by specific evidence. The Court’s wholesale
refusal to engage in the required severability analysis
here revives the “antagonistic ‘canon of construction under
which in cases involving abortion, a permissible reading of
a statute is to be avoided at all costs.’ ” Gonzales, 550
U.S., at 153–154 (quoting Stenberg v. Carhart, 530 U.S.
914, 977 (2000) (KENNEDY, J., dissenting); some internal
quotation marks omitted).
  If the Court is unwilling to undertake the careful sever-
ability analysis required, that is no reason to strike down
all applications of the challenged provisions. The proper
course would be to remand to the lower courts for a remedy
tailored to the specific facts shown in this case, to “try to
limit the solution to the problem.” Ayotte v. Planned
                 Cite as: 579 U. S. ____ (2016)          43

                     ALITO, J., dissenting

Parenthood of Northern New Eng., 546 U.S. 320, 328
(2006).
                              V
  When we decide cases on particularly controversial
issues, we should take special care to apply settled proce­
dural rules in a neutral manner. The Court has not done
that here.
  I therefore respectfully dissent.
44      WHOLE WOMAN’S HEALTH v. HELLERSTEDT

                   ALITO
               Appendix to, J., dissenting
                            opinion  of ALITO, J.

                       APPENDIX
App. K to Emergency Application To Vacate Stay in O. T.
2013, No. 13A452, Plaintiffs’ Trial Exh. 46